Case 6:20-cv-00277-ADA Document 42-6 Filed 10/30/20 Page 1 of 8




                       EXHIBIT 6
   Case 6:20-cv-00277-ADA Document 42-6 Filed 10/30/20 Page 2 of 8




RANDOM HOUSE
RANDOM HOUSE
WE
WEBSST74
     TEIR°'SS
colle
college      7
 dial°
 eo
 wish CD-ROM
 with CD-ROM
             .                                           i.




             ~ RANDOM HOUSE
             _       REFERENCE
                    REFER ENCE
                    •
 NEW YORK
 NEW        TORONTO
            TORONTO      LONDON
                         LONDON     SYDNEY
                                    SYDNEY     AUCKLAND
                                               AUCKLAND       |




                                                                     NINE_0001091
Case 6:20-cv-00277-ADA Document 42-6 Filed 10/30/20 Page 3 of 8


                                         Random House
                                         Random  House Webster's
                                                        Webster's College
                                                                  CollegeDictionary
                                                                          Dictionary
                                          Copyright c
                                          Copyright © 2001 by Rando
                                                              Rgridom  House, Inc.
                                                                    m House,   Inc.

                                       part of this book may be reproduced in            form or by an
                      reserved.or No
           All rights reserved.
           All                    No   part of this
                                    mechanical,
                                                      book may be reproduced in any
                                                   including photocopying,
                                                                                    any form
           means, electronic
           means,  electronic   or  mechanical,    including photocopying,  Without
                                                                            without  the
                                                                                     the  writt€n permis-
                                                                                         written  permisy
           sion of
           sion of the  publisher. All
                   the publisher.         inquiries should
                                     All inquiries   should be
                                                             be addressed
                                                                addressed to
                                                                          to Random
                                                                             Random House
                                                                                       House menac        e
                    House, Inc       1745 Broadway, New
                                 ., 1745
                              Inc.,         Broadway,   New   York,
                                                              York, NY,      Publishe
                                                                        10019.
                                                                    NY, 10019.           d in   Reference,
           Random House,
           Random                                                              Published   in the United
           States by Random
           States                House,
                     Random House,         Inc.,
                                           Inc. , New
                                                  New  York and
                                                       York and simultaneously
                                                                 simultaneously in
                                                                                  ‘
                                                                                in Canada
                                                                                    Canada byby Random
                                                                                                 Rand
                                                                                                      ite


           House of Ca
           House        nad
                    Canada  a Lim  ited
                              Limited.  .

          Thefirst
          The        Random House
               first Random             college dictionary,
                               Housecollege                  the American
                                                dictionary, the   American‘College   Dictionary, was
                                                                             College Dictionary,      ob
                                                                                                 was pub-
                  in 1947 to critical acclaim. Thefirst
          lished in
          lished     1947  to critical acclaim.   The first edition
                                                            edition of
                                                                    of the
                                                                       the Random
                                                                           Random    House  Webster's Con
                                                                                     House Webster's Col-
               Dictionary was
          lege Dictionary
          lege                    published in
                            was published     in 1991.
                                                  1991. Subsequent    revisions were
                                                        Subsequentrevisions      were published in 1992,
                                                                                                     1992
          1995, and
          1995,        1996. A
                 and 1996.       second, completely
                              A second,                 redesigned, revised,
                                           completely redesigned,     revised, and
                                                                               and 'updated
                                                                                    ‘updated edition
                                                                                              edition was
                                                                                                      was
          published      1997, with
          published in 1997,           updates copyright
                                with updates    copyright 02005,
                                                            ©2005, 2001,
                                                                    2001, 2000,  1999, 1998,
                                                                          2000, 1999,   1998, 1996,
                                                                                              1996, 1995,
                                                                                                     1995,
          1992, 1991
          1992,                     House,Inc.
                          Random House,
                 1991 by Random              Inc.             :

          New words
                wordsedited     Barbara Ann
                      edited by Barbara     Kipfer, Dictionary.com
                                        AnnKipfer,  Dictionary.com Managing Editor,
                                                                            Editor, Lexico Pub-
          lishing Group.                                                      oS

         Trademarks
         Trademark s
          A number of entered words which we have    havereason
                                                           reason to believe constitute trademarks
          have been designated as such. However, no attempt has been made      made to designate asas
          trademarks or service marks   all words or terms in which proprietary rights might
                                 marksall                                               mightexist.
                                                                                                exist.
          The inclusion, exclusion, or definition of a word or
                                                             or term is not intended
                                                                            intendedto
                                                                                     to affect, or to
                              on, the validity or legal status of the word or term as a trademark, _
                    judgmenton,
          express a judgment
          service mark, or other proprietary term,
                  mark,or                    term.


         Please address inquiries about electronic licensing of reference products, for use on a
         network or in software or on CD-ROM,
                                       CD-ROM, toto the
                                                     the Subsidiary Rights Department, Random
         House Reference, fax 212-572-6003.

         This book is available for special discounts for bulk purchases for sales promotions or
                                                                                          books,
         premiums. Special editions, including personalized covers, excerpts of existing books,
         and corporate imprints, can be created in large quantities for special needs. For more
                                                                                           more
         information, write to .Random House, Inc., Special Markets/Premium Sales, 1745     1745
         Broadway, MD 6-2, New York, NY, 10019               specialmarkets@randomhouse.com.
                                            10019 or e-mail specialmarkets@randomhouse.com.


                                   Library of Congress Cataloging-in
                                                       Cataloging-in-Publica tion Data
                                                                    -Publication
         Random House Webster's
                      Webster’s college dictionary
                                        dictionary
                      p.
                      Pp.    cm.
                             cm.                                 :              ;

                 0-375-42600-0
           ISBN 0-375-42600-0                                                                         .
           1. English
           1. English language
                      language--Dic tionaries.
                              --Dictionaries.         Random House (Firm)
                                                   1. Random
                                                   I.
          PE1 628.R28
          PE1628.R28        1999
                            1999
          423--DC21
          423--DC21                                    Co            99-12620
                                                                        CIP

                 Visit     Random House
                 Visit the Random       Reference Web
                                  House Reference Website
                                                      site at www.randomwords.com
                                                           at www.randomwords.com

                                           and Printed
                                   Typeset and
                                   Typeset             in the
                                               Printed in            States of
                                                              United States
                                                          the United           America
                                                                            of America

                                  Second Revised
                             2001 Second
                             2001                 and Updated
                                         Revised and            Random House
                                                      Updated Random         Edition
                                                                       House Edition
                                                 99876   5 4 3 211
                                                   8 7 6 5432




                                                                                                    NINE_0001092
                                                             Case 6:20-cv-00277-ADA Document 42-6 Filed 10/30/20 Page 4 of 8
                                                                                                                                                                                                                                                                                           80
                                                                                                                   nnaor
                                                                                                            belladonna
                                                                                                        vm bellado           other
                                                                                                                         or otther nightshad
                                                                                                                                     nightshade e plan
                                                                                                                                                  plants
atomizer to attend   attend                                                                          from                                   pupilof
                                                                                                                                        the pup
                                                                                                                                dilatethe
                                                                                                                            to dilate                 ya  , usm
atomizer                                                                     C„H„NO„ obt
                                                                             CiHyNO,,     obtained
                                                                                                ne spasms  or,
                                                                                                            or,  topically,
                                                                                                                topically,  to                     of ,,
                                                       reducing liquids
                                                                  ad    to a
                                                                        rite             relieve
                                                                                            •   e        a) bellad onna   genus
                                                                                                                          genus    < Gk dtropos no
                                                                                                                                   <        dtropos   weon  e
ateomsizeer
at.orn.iz.er    (at/a
                (aVa  mi/zar),
                      mitzar). n.’
                               'rt.  an
                                     an apparatus
                                        apparatus  for
                                                   Rar reducing         k    chiefl
                                                                             chiefly
                                                                             (18     y0
                                                                                      to te   er  qrrop(     belladonnaa                            not
                               or   cosmetic application
                                             application.. [1860-65)
                                                           [1860-65]                          NL
                                                                                                         ,
                                                                                                  Atrop(a)                                               turnip.,
Gfinespray,
      spray, as
             as  for
                 for medicinal or   cosmetic                                    30-40;
                                                                              1830-40;    <
                   smash/en 1.
     at/om smash/er,
     at/Om                                                      ACCELERATOR. [1935-40]
                                                 'PARTICLE acceteraor.
                                            ft ‘rarticue
                                                           -mies. 1.        1. an
                                                                                         see A-6, -TROPE]
                                                                                       atom; mote. 2.          2. a
                                                                                                                                   ii crt           inflexible;
                                                                                                                         small_ crea- At.ro.pos (a/tra p 50, n. the attorney.
                                                                                                                    a smal
                                                                                                                                                                                 Hftexible: se0A ] the Rate who cuts the threadoflife,
                                                                                                                                                                                                                      Fate who cuts the thread of life.
                                                                                                                                                                                                                                                                                   ;
     ateoomy (at/e
     at.o.my            (atla me),  me). n.,  rt.. pl. -mies.                    an atom;
                                                                                                                          ATOM]
                                                                                                                         atom           n  _a_.
                                                                                                                                              ]    Aterospos                          2-attention. 3.
                                                                                                                                                                        bt b2:ialtt,ention.                        3. attorney.
                                                                                               pl.   of  atornus                                                attached.
       ture; pygmy               (1585-95: sing.
                  pygmy.. [1585-95;                  sing. useuse of    of L   L atomi,
                                                                                   atomr, pl. of atornus a.to                                       tt, 1.
                                                                                                                                                   att.,    1. atiached I inter) Informal.
                                                                                                                                                                                                   inter). Informal. (used                    (used       as an
                                                                                                                                                                                                                                                          a8    an expression
                                                                                                                                                                                                                                                                     expression            of e
     a.ton.al                 tOn'1), adj.
                 eal (a ton/l),                       marked by
                                             adj. “marked               by atonality.             [1920-25] —a
                                                                               atonality. [1920-25)                                                at.ta.boy (atra
                                                                                                                                                   attaceey                    Va boproval to              to a  a boy,boy, man,       man, of          male animal)
                                                                                                                                                                                                                                                  or male          animal.) 11905   fgg11.
                       aston/alely, adv.
       ist., n.n. -a.tonfal.ly,
       ist                                     adv.                                                                                                 couragement or approval                                                                                                                   -10,,
                                                                                                       withoutret
                                                                                                 ed without                 ference to
                                                                                                                       reference              to    col
                                             nal i té),te), n,n. musicmusic compos                                                                                                                                                                                          ect:
                                                                                                                                                                                                                                                                                   make pt
                                                                                                                                                                               atetach (2 t22). 4)4, Join in action or function;
     actoen
     a.to.nal.i.ty aleisty (3/t0   (ditO nal/i                                      composed                                                        Amer.                                                          fasten       en or    . affix          join; conn
                                                                                                                                                                                                                                              affix;; join;         connect:          to au
                                                    emplo     ying         the     chrom     atic    pitches       on      a    free      and
                                                                                                                                          and                                       /) ,   v.t.      1.. to fast
       traditio
       traditional         tonalityy and
                    nal tonalit             and employing the chromatic pitches on a free                                                           are
                                                                                                                                                   attach (a n             tach
                                                                                                                                                                                                              join in action or function;                               make part oucho
                                                                                                                                                                            a staple.
                                                                                                                                                                                to a group.
                                                                                                                                                                                                 2. to 3.         to place on temporary duty with                                            7
       equalbasis.
       equal       basis. [1920-25]
     aetooe (a(a tdn/),
                               [1920-25]
                                     v.,      aetone       d, astons           ing.    —v.i.      1.  to
                                                                                                       to  make
                                                                                                            make        ammen
                                                                                                                        amends,          is, 22
                                                                                                                                             as     papers       with
                                                                                                                                                            rs with    #
                                                                                                                                                                                 to    a   group. 3. to place on temporary duty
                                                                                                                                                                                                                                                       diti  on    of   som     with a
                                                                                                                                                                                                                                                                                ethi   ng. NIL
     atone                tOn'), v., atoned,                  a.ton.ing.                          1.                                                attach      oneself
                                                                                                                                                                                                        as a
                                                                                                                                                                                                        as          qua           lity    or
                                                                                                                                                                                                                                          or    con
                                                                                                                                                                                                                                                condition          of
                                                                                                                                                                                             ,_dee is
                                                                                                                                                                                                                    quality
                                                                                                                                                                ae4. to        to. inc   , lud
                                                                                           (usu. fol. by for): be                     atone
                                                                                                                                to were                                              inclu                     a                                                        something: one
                                         assi             for an offender                                                                           nageunit.
  oy ae attached to this legacy: 5. to
       for an
       for          offense or
              an offense                  error or for
                                    or error.or                           offender (usu.                                                                                                                is legacy,. 5, to i assign or                         orattribute:
                                                                                      iled; agree.          —v.t. 3. ipoate            make5                                                                                                                       attribute: to      to attach
             one's sins.
       for one’s
       for              sins. 2.          Obs. to
                                    2. Obs.             becomereconc
                                                   to become               reconciled:          agree. -v.t. 3. to[1545            P54              proviso
                                                                                                                                                    proviso        is attachea od 6. to bind by                                        b3y00-tie5
                                                                                                                                                                                                                                             tiess0; of   affection,
                                                                                                                                                                                                                                                     ofoaFffectionier,      regard,
                                                                                                                                                                                                                                                                            re: oaftaas:t1e the
ty     amends for; expiate.       expiate. 4.         Obs. to
                                                  4. Obs.      to bringbring into   into unity,         accord, etc.
                                                                                            unity, accord,             etc. a.ble                   significance t0
                                                                                                                                                    significance            to 4 a gesifure.
                                                                                                                                                                                      BeStAre:                                  rty)
                                                                                                                                                                                                              apdrhohpeerert;ytp1)       by    legal
                                                                                                                                                                                                                                                legal     authority.
                                                                                                                                                                                                                                                          authority.         8
                                                                                                                                                                                                                                                                             8.   Ops           Me
                                                                                                                                                                                                                                                            ong (usu. fol bv tooly
                                                            ATONEMENT] —aston/aeble,  -a.tonfa. ble, astone/asble,                                                                 (person9s. to                                                                                  Obs.
                                                      hierfor orate
                                                   (usu.
       55; back formation from atonement]
  like, 7. to take (personsOFPare ertain; );belongatac
                 -a.tonier, n. -a.tonfing.ly,                   a
                                                     —aston/ingely, adv.      adv.
                                                                                                                   a•tone
                                                                                                                            :
                                                                                                                                                    like.
                                                                                                                                                    holdd of;
                                                                                                                                                    hol
                                                                                                                                                              7.   to
                                                                                                                                                                     seiz
                                                                                                                                                                         take
                                                                                                                                                                     seize.  e.    —v
                                                                                                                                                                                   -v.     .i.
                                                                                                                                                                                            i
                                                                                                                                                                                            f .  9-                  her e ;              rtain:bel
                                                                                                                                                                                                                                    peertain:         belong
                                                                                                                                                                                                                                                                                    •    ,   to
                                                                                                                                                                                                                                                                                                lay
                                                                                                                                                                                                                                                                                                   '''
                                                                                                                                                                                                                                                                                                    or
       adj. —aeton/er,
  upon):
     astone   bla
     a•tone.ment me  atta che
                   sment (3   s to him .
                                    (a tdn/man
                                           Ifintmant),    t), n.it. 1.           satisfact
                                                                          1. satisfaction      ion     or
                                                                                                       or    reparatio
                                                                                                             reparation          n     for      a             of;
                                                                                                                                                                         blame         attaches             to       un.
                                                                                                                                                                                                                                                           <    Gme
                                                                                                                                                                                                                                                                               to
                                                                                                                                                                                                                                                                            stakka        srg .    al.
 oF    wrong
       wrong or      or injury; amends.   amends. 2.           (sometim cap.) the
                                                           2. (sometimes            es   cap.)      the   Christian
                                                                                                          Christian             doctrine
                                                                                                                                 doctrine           upon):
                                                                                                                                                    e       oe   No            jer
                                                                                                                                                    ter. of estachier to as at•ta
                                                                                                                                                                                      to    fasten ten      with
                                                                                                                                                                                                            with             or
                                                                                                                                                                                                                             or     to.a
                                                                                                                                                                                                                                     to   a   stake
                                                                                                                                                                                                                                              stake        <    Gmc       *stakko         si
                                                                                                                                                                                                                                                                                             WI
                                        iation of        God and
                                                    of God        and humank  humankind      ind willwill be be accomp
                                                                                                                   accomplished       lishe         -at.tach/a.ble, adj.j. ---                     r ytetach/er,   fhfi/ce!e r,.7.»
N
O      that the reconcil
       that             reconciliation
       through Christ. 3. (in Christian                                 Science)         the
                                                                                          the    state     in
                                                                                                           in   which             human-                     tach/acble,             OG
                                                                                                                                                                                    shat, at     r/o  /
                                                                                                                                                                                                  . a-.
                                                                                                                                                                                                           esp.
                                                                                                                                                                                                           •   esp.           Brit.
                                                                                                                                                                                                                              Bra.        2
                                                                                                                                                                                                                                          a  tash’a),
                                                                                                                                                                                                                                             rash/a),         n.,
                                                                                                                                                                                                                                                              n..   pl.
                                                                                                                                                                                                                                                                    pl.   chs
                                                                                                                                                                                                                                                                         -this.        4,
                                                                                                                                                                                                                                                                                       1,  a   4
                                                                                                                                                                                                                                                                                               din-
       kind exemplifie
                  exemplifies        s the attributes of Christ. 4.                         4. Archaic. reconciliat
                                                                                                                  reconciliation;         ion; abta•che
                                                                                                                                                   atetacché             (a to12or
                                                                                                                                                                         (a
                                                                                                                                                                   official       Shea dlitarymilitary officer aassigned              ns.signed to an             embassy or
                                                                                                                                                                                                                                                             an embassy            or| legalist
       agreement. [1505-15;  [1505~15; from phrase at one in harmony + -MeNT]                                        -MENTI                         lomatic
                                                                                                                                                    Peepe                               r esp.rYin          tn a         technical capacity.
                                                                                                                                                                                                                  a technical                   capacity. 2.              , avtaaye?
                                                                                                                                                                                                                                                                   2. Also,
                                                                                                                                                                                                                                                                       Also,      aVta-Kh •-j•
                                                                                                                                                    in a foreign country,                                < F:        plp. .ofof attacher
                                                                                                                                                                                                               F: ptp.                   attach       er to    ATTACH]) —
                                                                                                                                                                                                                                                          to arracu                          :
     astonsic
     a.ton.ic                 ton'ik, 4a ton/-), adj. 1. a. not accented. 2. characterized
                        (a ton/ik,                                                                                                                  artach
                                                                                                                                                    ATTACHE     é   case,       (1825-
                                                                                                                                                                    CASE. [1825-35;            35;      <
       by atony. -n.     —n. 3. an unaccented word,                    word, syllable, or sound. [1720-30]                                         attaché’           case/,
                                                                                                                                                                      case',           7.
                                                                                                                                                                                        n.      flat,
                                                                                                                                                                                                a    flat, an   usu. 3rigidid briefcase      briefcase for            carrying busines,
                                                                                                                                                                                                                                                               for carrying
                                                                                                                                                                                                                                                                                       business
a                                                                                                tor-); n. 1. lack of tone
                                                                                                                                                   attaché/
     at.o.ny
     ateosny (at'n     (at/n €)                  astosnica (a
                                   e) also a.to.ni.a                          tO'ne a,
                                                                        (a t6/né        a. a4 t6/-);                                                                 locuments, etc.                    [1900-0
                                                                                                                                                                                             etc. f1910.0
                                                                                                                                                                               stecres (a tacht/), adj. 1. joined; con pana 2.Zook.per.
                                                                                                                                                    pa pers, documents,
       or energy; muscular weakness, esp. in a contractile organ. 2. lack of                                                                                                                      adj-              To0i5ned; connected; bound. 2. Zoo( per-
                                                                                                                                                   attached               (a    tachtf).
       stress ‘accent.
                    accent. [1685-95;[1685-95; <          < LLLI. atoniaatonia << Gk, der. of dtonos unac-
                                                                                                                                                    ‘mane
                                                                                                                                                    manently   ntly    fixed
                                                                                                                                                                       fixed       to
                                                                                                                                                                                   to    the
                                                                                                                                                                                         the     substr        atum;
                                                                                                                                                                                                 s/ubstroa,tujm;               sessi
                                                                                                                                                                                                                                   sessile.        [1545-55]
                                                                                                                                                                                                                                            le. [1545-55]
                      languid,lit.,lit., toneless.
       cented, languid,                        toneless. See 4*,          A-6, TONE]
                                                                                  TONE]                                                                 tachment(a tach’mant),                      man n. 1. the act of                                  attachingor
                                                                                                                                                                                                                                                     of attaching           or the       state of
                                                                                                                                                                                                                                                                                  the state          of
                                                                                                                                                                               tens ‘attached. 2. a feeling that binds oneto a person,thing, ca
     a.top
     astop(9       (a top’),
                        top"), adj.. adj., adv. 1. on or at the                  the top. -prep.—prep. 2. on the top                top of:  of:   at.tach•ment                   (a    tact)
                                                                                                                                                    being      attached.             2.    a    feeling that binds one to a person, thing, cause                                               se,
                       flagpole. [1650-60]
       atop the flagpole.                 [1650-60]
                                                                                                                                                    ideal, or  or the                    devotion; regard.
                                                                                                                                                                               like; devotion;                  regard. 3.                   something that
                                                                                                                                                                                                                                       2. something                       attaches;; a
                                                                                                                                                                                                                                                                  thatattaches              a fas.
                                                                                                                                                                                                                                                                                                fas•
     at.o.py
     ateorpy (at'a      (at/a pé),   pe), n.                           hypersensitivity associated
                                                      allergic hypersensitivity
                                               n. allergic                                             associated with        with the      the     ideal,           the like;
                                                                                                                              r                     teninging   or      tie,
                                                                                                                                                                        tie.     4.
                                                                                                                                                                                 4.    an
                                                                                                                                                                                       an      additional
                                                                                                                                                                                               additional                  or
                                                                                                                                                                                                                          or       supplementary
                                                                                                                                                                                                                                    supplementary                   device:
                                                                                                                                                                                                                                                                  device:       attachmen
                                                                                                                                                                                                                                                                                 attachmena
o                                                                                                                           Gk        atopia
                                                                                                                                                                                 Joran electric drill. 5. seizure ofproperty or persons by legal author.
       overproduction of antibody of                         of the                  type.      (1920-25;
                                                                    the IgE type. [1920-25; < Gk atopia
                                                                              IgE                                     <
                                                                                                                                                    for' an electric drill 5a. sdeeizfeunrdeaof                        nesp                  rt or persons by legal author-
        unusualness < dtopos unusual] -a.top.ic                        —astopeic (3              toVik,aa top/-),
                                                                                            (4 top/ik,           total-). adj     adj.
                                                                                                                                                                                                                                      pproe peyrty as security for debt. $.
                                                                                                                                                                                                                                    roproperty                                                       6,
     -ator,
     sator, a suffix that             that      forms       nouns corresponding to verbs
                                                            nouns            corresponding              to    verbs         ending            in
                                                                                                                                              in    ity,
                                                                                                                                                    by.     esp.      seizure           of     4     defendant's
        -ate!,
        -ATE',     denoting           a   human         agent
                                      a human agent (agitator; (agitator;               mediator)
                                                                                        mediator)           or
                                                                                                            or   nonhuman
                                                                                                                 nonhuman                   en-
                                                                                                                                           en-      something              attached,             as       a     document                     added          to    a   letter.        [1400-50]
                                                                                               performing the
                                                                             vibrator) performing                                function -Syn.
                                                                                                                      the function                  —Syn, See      See ADDITION.
                                                                                                                                                                            ADVITION.
                                                                                                                                                                               atetack (9 tak), v.f, 1. to set upon in a forceful, violent, hose, o
        tity, esp. a machine (incubator; vibrator)
L       namedby
        named         by the verb. Compare -ror,               -roe. -0R'.   -or’. [<        L -iitor]
                                                                                        < -dtor]                                                   attack (a talV), v.t. 1. to set upon in a forceful, violent, hostile, or
                                                        -Am' and -ov!        -OW or         -ORy: , used
                                                                                       or -ory’,                 infrequently as
                                                                                                       used infrequently                     as     aggressive way, with or without aa weapon; begin fighting with:                                                                  with: The  The
     -atory, a combination of -are'
     -atory,
        anh   independentsuffix
              independent               suffix with the same        samesenses   senses as         -ony' and
                                                                                              as -oem'      and -ony’:<my': affirm-      e
                                                                                                                                    afftrm-         guard dog attacked the prowler. 2. to begin hostilities against; stan                                                                start an   an
t
                                                                                                                                                    offensive against: to attack the enemy. 3. to accuse, blame,                                                     blame,ot            criticize
                                                                                                                                                                                                                                                                                   or criticize
        awry;       observatory. [< L -atarius]
        atory; observatory.                                     -dtérius}
     ATP, adenosine                   triphosphate: a nucleotide that
                  adenosinetriphosphate:                                                 thatis  is the primary source of     source          of    severely:
                                                                                                                                                    severely;          abuse         verbally.              4.
                                                                                                                                                                                                            4,    to          try      to    harm,         undermine,
                                                                                                                                                                                                                                                           undermine,         or  or destroy,
                                                                                                                                                                                                                                                                                        destroy,
        energy in all living cells because of                               ofits its function in donating a phos-                                  esp. with verbal abuse: to attack someone's reputation. 5. to set about                                                                 about
        phate group during biochemical activities; composed of adenosine,                                          adenosine,ri-              ri-   doing or working on vigorously. 6. (of disease,                                            disease, destructive agencies,
         bose. and three phosphate groups and formed by enzymatic reaction
         bose,                                                                                                                    reaction * etc.) to begin to affect. -v.i.                            —v.i. 7. to make an attack; begin hostilities.
 •
         from adenosine diphosphate and an orthophosphate. Compare ADP. -n.                                                                         —n.8.    8. the act of        of attacking; onslaught; assault. 9. a military                                           military offensive
                                                                                                                                                                                                                                                                                       offensive
        [1940-45]
         (1940-45)                                                                                                                  :               against
                                                                                                                                                    against an enemy or                   or enemy
                                                                                                                                                                                                 enemyposition.   position. 10.              10. seizure
                                                                                                                                                                                                                                                    ‘seizure by    by disease, illness,   illnes,
     ATPase (afte'petZs.
                       (4/té/pé/as, -az),      -iz), n.  rt. adenosine triphosphatase: any                        anyof      of several             or   other condition:
                                                                                                                                                     orother         condition: an attack           attack of      ofindigestion;
                                                                                                                                                                                                                               indigestion; an                attack of
                                                                                                                                                                                                                                                        an attack                hiccups. 11.
                                                                                                                                                                                                                                                                           of hiccups.             1.
        enzymes that catalyze the hydrolysis of                                         ATP to ADP
                                                                                   of ATP             ADP and phosphate.  phosphate.                an experiencing of                of some
                                                                                                                                                                                            somesensationsensation or                      response: an
                                                                                                                                                                                                                                      or response:             an attack
                                                                                                                                                                                                                                                                     attack of    of remorse;
                                                                                                                                                                                                                                                                                        remorse
        [1945-50]
         (1945-50)                                                                                                                                  an
                                                                                                                                                    an attack
                                                                                                                                                           attack of   of thethe giggles. 12.           12. the the beginningbeginningor                 initiating of
                                                                                                                                                                                                                                                   or initiating               some action;
                                                                                                                                                                                                                                                                          of some         action;
      aterasbileious (atra                        biliyas) also at/ra.billiar,
                                      (a/tra bil’yas)                       at/r                   r, adj. 1.    1. gloomy:
                                                                                                                      gloomy; mo-                   onset.
                                                                                                                                                    Onset. 13.    13. an  an aggressive
                                                                                                                                                                                 aggressive move          move in             in aa performance                          contest. 14. the         the
         rose; melancholy; morbid. 2. irritable; bad-tempered;                                bad-tempered;                                                                                                                               performanceor            or contest.
   •                                                                                                                          splenetic.
                                                                                                                              splenetic.            approach
                                                                                                                                                    approach or         or manner
                                                                                                                                                                                manner of           of approach in beginning a musical phrase.
                                                                                                                                                                                                           approach in beginning a musical phrase.
        [1645-55;
         (1645-55; < L atra bili(s) black bile + -ovs]                                    -ous] -aVra•bil"ious.ness,
                                                                                                     —at/raebil/iouseness,                          is ae                           MFgtta(              quer << It                     attaccareto
         n.                                         i.                                                               4
                                                                                                                                                    [1590-1600;               < MF          atta(c)quer                            It attaccare                attack,ArrAcri]
                                                                                                                                                                                                                                                           to attack,        aac -at'        er
                                                                                                                                                    tack/a.ble,ble, adj.adj. -at.tackier,•
                                                                                                                                                                                       —atetack/er,“n.°                  n. • -Syn.  —Syn. ATTACK,    ArrAcK, ASSAIL,              ASSAULT all
                                                                                                                                                                                                                                                                     ASSAIL, ASSAULT
     at.ra.zine
      ateraszine (atra       (a/tra zén/),Zen°, na     n. a white, crystalline compound, C,H,.N,Cl,                         C,11,4N,CI,              mean     to     set     upon
                                                                                                                                                     mean to set upon someoneforcibly,    someone
        used as a weed    weedkiller.  killer. [1960-65;
                                                    (1960-65; a(mino-)  A(mitio-) +R(1)AziNE)
                                                                                          ++R(i)AziNE]                  •é                                                                                      forcibly, with                     hostile or
                                                                                                                                                                                                                                        with hostile             or violent
                                                                                                                                                                                                                                                                      violent intent.intent AT     AT.
                                                                                                                                                    TACK is
                                                                                                                                                    Nes       a2   a eeneral
                                                                                                                                                                       general word      word sin                 applies to
                                                                                                                                                                                                       that applies                     to thethe beginning           of  ofany         planned
     a.tre.sia
      actreesia (a              tretzha, -zhé
                         (a tré/zha,             -zhe a), rt.  n. the   the absence,
                                                                                absence,or      orfailure
                                                                                                      failure to develop, of                  of                                                                                                      beginning                 anyplanned
                                                                                                                                                    aggressive
                                                                                                                                                       igeress            action,» Physicalphysical or          or verbal: to attack               attack an     an enemy
                                                                                                                                                                                                                                                                       enemy from     from amt
        aa normal body    body opening or duct, as the ear                            ear canal. (1800-10:
                                                                                                         (1800-10; < Gk a-                           bush;fo   tocrack                                                                                                                          ain"
                                                                                                                                                    Gua              attack a@ candidate's
                                                                                                                                                                                         candidate's record.         record. AssAn.       assau. implies
                                                                                                                                                                                                                                                       implies aa vehement,sué                sud
         a-* +  + tres(is)
                     trés(is) perforation + •ia                -ia -1s] -a.trefsic—actre/sic (-zik.    (-zik, -sik), a.tret.ic   astretsic          den,      and
         (a trevik),
             tretiik), adj.ad.                                                                                                                      Sailed by grave    usu. fePeated
                                                                                                                                                                                  repeated attack       attack that      that aims     aims té          weaken an
                                                                                                                                                                                                                                                 to weaken             an opponent:
                                                                                                                                                                                                                                                                             ‘opponent:
                                                                                                                                                    sailed by gunfire; assailed by                                                                                                                 as.
     A•tre.us
      Astresus (titre    (3/118 as, aitrycies),
                                             3/tryGs), it.     n. a legendarylegendary king of          of Mycenae,
                                                                                                             Mycenae, the            the fa- fa-     attack     ete
                                                                                                                                                     attack involving         ue: assailed by gossip.
                                                                                                                                                                involving direct contact; it mayalso refer to
                                                                                                                                                                                                                  gossip. ASSAULT       assauut implies implies a     a violent         physi
                                                                                                                                                                                                                                                                          violent physical
         ther of Agamemnon and Menelaus.               Menelaus.                                                                                                                      direct contact; it may also refer to aa sudden                                    sudden and      and yip'vir
                                                                                                                                                     lent verbal
                                                                                                                                                     ent     verbal attack: attack: an     a) elderly couple                                                                           a reputa-
     a.tri.o.ven.tric.u.lar
      actrieoevenstriceuslar Wire                     (a/tré 0   3 yen           trikiyalar),
                                                                       ven trik’ya            lar), adj. of     of oror pertaining
                                                                                                                             pertaining              tion assaulted
                                                                                                                                                     non     assaulted by        by ep  the press. ee          ”    e
                                                                                                                                                                                                                                        assaulted by a mugger;ac                              e
•.
         to the
             the atna        and ventricles
                     atria and          ventricles of     of the heart. heart. Abbr.:Abbr.:     AV,
                                                                                                AV,      A-V
                                                                                                         A-V     [1855-60)
                                                                                                                  [1855-60]                        abtain
                                                                                                                                                   atetain (a      (a tan/),
                                                                                                                                                                                                                                  e       e        ic             e ee
      aftrioventrie/ular bun/dle,
     attrioventrieular                        bun/die, n.          n. a          bundle of
                                                                            a bundle
                                                                                                                                                                         tan’), v.t.   vt. 1.   4 to reach,
                                                                                                                                                                                                                                                        accomplish;             gain;     obtain:
                                                                                               of conducting
                                                                                                     conducting muscle      muscle fi         fi-    to
                                                                                                                                                     to atta
                                                                                                                                                         attain in one's
                                                                                                                                                                       one's goals. 2.
                                                                                                                                                                                                                                 achieve,         or
         bers
           ers in in thethe heartheart leading
                                           leading       from
                                                          from the the atrioventricular
                                                                             atrioventricular node to
                                                                                                                           the ventri-i"                                           goals. 2. to come to or arrive at: to attain the alaaato.
         Sle, Also Alsocalled
                          called ‘bundle bundle of          Hi                                                                                       taint
                                                                                                                                                      fain peapeak.
         cles.                                        of His.                               ere ee ven                                   •           knowledge. 4.1
                                                                                                                                                                     k. -v.(—v.i. 3:      3: to suey
                                                                                                                                                                                                        succeed in reaching something: to attain
      a/triov
     a/trioventrieular
                    entric/                   node', n.
                                    ular node/,                     a small
                                                                          small mass
                                                                                                                                                    knowledge.              4.   to0   rea
                                                                                                                                                                                       reach   ch in in the the course of development or growth: Mel
                                                              na                      mass of        conducting
                                                                                                of conduct                   muscle
                                                                                                                    ing muscle                fi-    trees
                                                                                                                                                                                  ate2" £0Femarkable height, [1300°S0; ME atei(gynen, < APs
                                                                                                                                              fj              attain
         bers in  in the heart, at         at the      base of
                                                the base               th
                                                               of the right e  right atrium, that transmits                    tie heart  hear.
                                                                                                                                                                            to    remarkable height. [1300-50; ME areifOten <
         beatimpulses
         beat     impulsesto        to the
                                         thevents
                                                ventricles. [1930-35](193035)                    that transmitsheart tangere                     -  ateign-,
                                                                                                                                                     tangere to
                                                                                                                                                                    s.   of   ateindre
                                                                                                                                                                          touchy eg,< VL
                                                                                                                                                                    to touch)                                    “attangere (for
                                                                                                                                                                                                         VL, 'attarigere                      (for LL attiattingere)ere) '= Lat."
                                                                                                                                                                                                                                                                                          AF' O
     a.tri.um   lsum Caine  (a/tr8 am), n.,       n., pl.
                                                        pl. a•tri.a
         skylighted lobby
        skylighted          lobbyor      or court,
                                              court, often
                                                                  astriea Wire  (3/tré a), a.tri.ums.
                                                                    several stories
                                                                                                        astrieums, 1. a. a usu.                      blesness,             1)
                                                                                                                                                     ble•ness,, n . - at.tainfer,        —atetain“acble,
                                                                                                                                                                                         -at.tainfa.b                        le,    adj.
                                                                                                                                                                                                                                    adj.      —atetain/acbil/isty,
                                                                                                                                                                                                                                              -at.tain           a•ba        tY,
         ing,
         ing, hotel,hotel, etc.
                             ete. b.   b, a
                                                          often several              stories high,high, in  inani otek office build- at.tain.cler  atetaineder                (teen et.™_—Syn.
                                                                                                                                                                              (a
                                                                                                                                                                                                            71 • -Syn. See                        cain’,
                                                                                                                                                                                                                                          See CAIN'.                                  y
                                                                                                                                                                                                                                                                   person s c¢ivil rights
                                           a central
         main
         main or   or central
                                               central courtyard
                                                             courtyard or          oF patio
                                                                                        patio openopen to   to the
                                                                                                                 the       skye
                                                                                                                          sky.         c.   the      upon
                                                                                                                                                     upon   being
                                                                                                                                                               being
                                                                                                                                                                                    tan'clar). n. 1,
                                                                                                                                                                             sq{2t/430),                         4. the              extinction of
                                                                                                                                                                                                                         the extinction                   of aa person's
                                                                                                                                                                                                                                                                                      feljon
                                        room of    of an
                                                                                                                                                                                                                                                                                                 liy.
                        central room                   an ancient              Roman house,                                                          Obs.     de    ne        entenced
                                                                                                                                                                            sentenced                                                                                                felony.
                                                             ancient Roman                   house, open  open to     to the the sky  sis      at    Obs. dishonor. • [1425-
                                                                                                                                                                                                    to
                                                                                                                                                                                                    to    death              or     outlawry
                                                                                                                                                                                                          death or outlawry for treason                for   treason
                                                                                                                                                                                                                                                               f      .ior                         cia:2'/5,
                                                                                                                                                                                                                                                                          io'taaLaiavt.ti-tiaArigiTn
                                                                                                                                                                                                                                                                                              ,:
a
         the
         the center.
         front
         front of
                 center.. d.
                   of an
                                d. a
                               early or
                                       a courtyard,
                                           courtyard, flanked flanked or          or surrounded
                                                                                        surrounded by         by porticoes• toytiegstY in      at
                                                                                                                                                     OF
                                                                                                                                                     OF    ataindre
                                                                                                                                                           a     •          wo    cons,             75%      late
                                                                                                                                                                                                             late      . ME,
                                                                                                                                                                                                                         ME,      .    n.
                                                                                                                                                                                                                                       n.    use
                                                                                                                                                                                                                                             use     of
                                                                                                                                                                                                                                                     of   AF
                                                                                                                                                                                                                                                          AF     attaind
                                                                                                                                                                                                                                                                 attaindre      e  1
                                                                                                                                                                                                                                                                                   to con
                                                                                                                                                                                                                                                                                               ict
                        an early           or medieval
                                                 medieval Christian
                                                                  Christian church. 2. a. a Pomicoes,                                                      ateindre to convict,                                                                                                                  ;
         body. b.
      . body,         Also Also called  called auricle.
                                                                                                                     cavity of .the            in
                                                                                                                                                   atetains
                                                                                                                                                   at.t                                    viet, Arr  ATTAIN AIN)
                                                     auricleeithe    eitherr of     of thethe two two thin                                                aln.ment
                                                                                                                                                     ataineds          9   re,    (a'3/mant),
                                                                                                                                                                                         tan/mans), nn.-1,                                                                          sonte81,14
     ' chambers
         chambers of       of the         heart that
                                  the heart          that receive
                                                             receive blood     blood from from the
                                                                                                          thima   -walled y©upper
                                                                                                                                                     attained;        a                                                        1      the
                                                                                                                                                                                                                                      the     act
                                                                                                                                                                                                                                              act     of
                                                                                                                                                                                                                                                      of    attaining,
                                                                                                                                                                                                                                                           attaining.         2.
                                                                                                                                                                                                                                                                              2.    somes
                                                                                                    the veins
                                                                                                           velne and   au force     (eeeitt atetalnt tapersaw),       (3 tan)         nalysctuitement;
                                                                                                                                                                                            0.1
                                                                                                                                                                                              acquirement; achievement.           achievement, [135           [1350-1400]
                                                                                                                                                                                                                                                                     0-1(4000)15g        a 0"3,
         Into the
        into           ventricles. [1570-80;                                                                               2nd free it at.taInt
                  the ventricles.             (1570-80; <        < NL,  NL, L]    L} -aftri.al,
                                                                                       —a/trial, adj.    afj.ns                                                                                                                                                                    . 1(rea:cteo.           ..
     a•tro.cious
     astroscious (a                    tre'shas),
                                 (2 tr6/sha        s), adj.
                                                         adj. 1.                                                                                        rchaic.
                                                                                                                                                     Archaic.         to    acowes,                  1.
                                                                                                                                                                                                      1.    to
                                                                                                                                                                                                            to    punish
                                                                                                                                                                                                                  punish                with
                                                                                                                                                                                                                                        with      attainder,
                                                                                                                                                                                                                                                  attainder.          2.
                                                                                                                                                                                                                                                                      2.   to    disgae.            *
                                                                  1, extremely
                                                                          extremely wicked   wicked or    oy brutal: an                                              to     accuse.           4.
        dollsw crime. _2.         2. shockingly
                                         shockingly bad:     bad: atrocious
                                                                          atrocious manners.
                                                                                                                                                     disgrace;
                                                                                                                                                     disgrace;                       T13s0-
                                                                                                                                                                                     (1250-Obs.
                                                                                                                                                                       taint. [1250-1300;                ces, to19 roveprove the                 guilt of.
                                                                                                                                                                                                                                         the guilt         of. -—n.  a. 5.5. ObSObs.v..,i8.817
                                                                                                                                                                                                                                                                                            ey
        atrOx,
         atrdx, s.   s. atraci•
                         atroci- frightful,
                                        frightful, fierce]
                                                        flerce] -—astro’ciousely,
                                                                                            manmers
                                                                            a. tro, cious. ly, achlv. [1_660t-r700           70; iao<fur:L.
                                                                                                                                          < L        AB, OF,
                                                                                                                                                     AF,    OF,piety                 1250-1300;-ME              .ME ataynten,   atayntert der.       erot          anaynt con
                                                                                                                                                                                                                                                             of ataynt          conic   a''
                                                                                                                  —ast a. ro/ciouse                                  PlO. .0( ateindre   a
                                                                                                                                                                 (ator), rt.
                                                                                                                                                   atetar (at'ar),                geandre to convict,          convict, ATTAIN]        attain]                                            , rs Creot
         ness,
         nes       n. s,                                                                                                                           attar                                                to
     a.tro.i.ty
      actrocelety,(9           (a tros'i
                                     tos/ te),   2), n., pl,  pl. -ties.
                                                                       ies. 1.      1, the
                                                                                        the quality
                                                                                                qual
                                                                                                        ity oks    5t2ate of
                                                                                                              oFstate
                                                                                                                                                     Petals. [1790-180Betfume
                                                                                                                                                     petals                                   perfume or          or essentialessential oil      oil obtained
                                                                                                                                                                                                                                                        obtained front   from flow•eflowes*
        atrocious.
         atrocious. 2.2. an      an atrocious
                                         atrocious act,          thing,         or   circumstance.                                of being
                                                                                                                                        bein       atstempt        [1790-1800;
                                                                                                                                                                         (9 tae            on shop
                                                                                                                                                                                              short for    forPers ‘atar-gal attar of roses)
                                                          act, thing, or cireumstance.
                                                                                                                            ~35;                   at.tempt                                                        Pers 'attic- ill attar of roses]                                                at
      aterosphy (Ara
     at.ro.phy               (a/tro re),  £8), nv, n.. v.. -phied,
                                                              ‘phied, -phy.ing.   -physing. -n.    —n“Also   Also,soo,                               tempt aa difficult neck. 'f: 1•
                                                                                                                                                     tempt                                                  1-10 to make make an         an effort
                                                                                                                                                                                                                                               effort at;  at; try;
                                                                                                                                                                                                                                                                 try; underla
                                                                                                                                                                                                                                                                        undertake:        ,,ostite
         (a
         {a troife
             wo/fé a).
                                                                                                                                        one
                                                                                                                         5a:t3r5o;•p<hil.ai                        : difficult to      task.
                                                                                                                                                                                       Dek:         2.
                                                                                                                                                                                                     2 Archaic
                                                                                                                                                                                                                                                                                              fp
                         2). 1.  1. aa wasting
                                          wasting away    away the    of     the body
                                                                                    body or   ot ofof an                                             manner: to attempt a                                     .                 .   to   attack;
                                                                                                                                                                                                          Archaic. to attack; move against              move       against in 3 "„in   a     PS,   et-
                                                                                                        an organ
                                                                                                              orsenn       ort part,    pha
         from
         from defective
                   defective nutritionnutrition or     or nerve
                                                            nerve damage. damage. 2.
                                                                                                                                              as     fort made
                                                                                                                                                     fort    made to accomppeeor's life.                               life. 3.       3. Archaic.
                                                                                                                                                                                                                                           Archaic. to      to tempt.
                                                                                                                                                                                                                                                                 tempt. "     1.   t, 4. a,',
                                                                                            2. degeneration
                                                                                                degenerattan or            © decline,.
                                                                                                                                  fectioe                                  to                                                                                                     ''' on    42
                                                                                                                                                                                                                                                                                                          .
        as   from disuse.
         a8from        disuse. -v.t.   —ut 3.      3. to
                                                       to affect
                                                            affect with   with atrophy.
                                                                                    atrophy. rt 4.            aor                                    tempt
                                                                                                                                                     tempt      on
                                                                                                                                                                on a   a        accomplish
                                                                                                                                                                            person's            pre",       Something. 5..
                                                                                                                                                                                                            something.                      ‘§. an
                                                                                                                                                                                                                                                 an attack
                                                                                                                                                                                                                                                        attack or          assault:
                                                                                                                                                                                                                                                                     or assault:           tterip
         rophy; wither;
                      wither; degenerate.
                                     degenerate. (1590-1600;
                                                                                                                   to or undergo
                                                                                                                              jceelin        ate,-   ‘dre to to test, person's
                                                                                                                                                                             tamper life.        re. (135
         ophy;                                              1590-1600; earlier        earlier atrophie
                                                                                                  atrophie
                                                                                                      (a tro (<   (~ M       riee"8® at°             tare         test, lam                    yf.        (1350-1  0-1400;      400; ME    ME <    “© AF      aternpter
                                                                                                                                                                                                                                                               atempter <
                                                                                                                             a   Fl)ro<4.1114    :                                     e                                                                AF                       < 1.2Late
         atrophia <
        atrophic          < Gk; Gk; see   see A-6,a,-TROPHY]
                                                           Romy] - a.             —astrophsic
                                                                                     troph.ic (2 trovik, enn at.tend                               atetend (a        (tend,                  with. See AT-,
        adj.
        ad.                                                                                                                                          with as  as aa concom  tends sith. See                         ar-, tamer]   TEMPT] -at.tem —atetemptea.ble,  pt/aeble, adj'ad to go            e
                                                                                                                                                     with               co                itect <1 to        '0 bebe present                    at: to                   school. 2.
                                                                                                                                                                                                                                                             attend school.              2"   cold
     at.ro.pine                (atra         pen', -pin), n. a poisonous                                                                             3.
                                                                                                                                                     3.   to take care       ncomitant      u.t.                               present          at:    to   attend
      aterovpine                                                                                                                                         to                        of;ant or          1.                                                                     attend
&                              (a/tra pén’, -pin), n. a poisonous crystalline                           crystalline alkaloid,    alkaloid, upon;              take       care of;                    OF    Tesul
                                                                                                                                                                                                           result;        t;    accom         pany:
                                                                                                                                                                                                                                accompany: Fever          Fever may may attend & oil      a    yt
                                                                                                                                                     "Pon; accompany
                                                                                                                                                                 accompany                 minister
                                                                                                                                                                                           onStet to: aa nurse                   nurse attending
                                                                                                                                                                                                                                              attending a        a patient.
                                                                                                                                                                                                                                                                    patient.              !," to
                                                                                                                                                                                                                                                                                     4%1°5.          0
                                                                                                                                                                                            or
                                                                                                                                                                                            oF"Serve
                                                                                                                                                                                                   serve:serves :TheTheretain                                                 n
                                                                                                                                                                                                                                                                                   lora.
                                                                                                                                                                                                                                                ersatten
                                                                                                                                                                                                                                   retainers attended            dedth  their
                                                                                                                                                                                                                                                                            eir“Z
                                                                                                                                                                                                                                                                                                          L




                                                                                                                                                                                                                                                                                               NINE_0001093
                                                                                                                                                                          a           atacand
                     ae
                                                                                                                                                                                                                                                                 L'
                                                     Case 6:20-cv-00277-ADA Document 42-6 Filed 10/30/20 Page 5 of 8

                    341
                                                                                                                                                                                                        diacritical
                                                                                                                                                                                                        diacritical to diamond        diamond
                     341
                            j n•as             cedlla,        tilde,
                                     as a2 cedila, tide, circumflex,    circumflex.         or  macron.
                                                                                                macron,        added
                                                                                                               added       or
                                                                                                                          or    at-    LECTAL,     not
                                                                                                                                                    not DIALECTICAL,         is     the    term     more     commonly         used
                                                                                                                                                                                                                              used    to denote re-
         Cachedr sgn
                                                                                                                                      LECTAL.              DIALECTICAL,         iS
         point, ofwSIEM:           27, as of
                           a letter,             (0 distinguish
                                                       distinguish itit from   from another of       ofsimilar        form, to
                                                                                                          similar form.          to gional
                                                                                                                                       gional or       social language
                                                                                                                                                 orsocial        languagevariation.variation.
&              m ‘onarticular
                            rticular phoneticphonetic value, or to indicate stress. --adj.                    —ad). 2. dia- dl/elect difalect at/las,at/las, n. LINGUISTIC
                                                                                                                                                                        Lincusstic ATLAS.  atias. [1930-351
                                                                                                                                                                                                       [1930-35]
         give
         give itt aay   edi     n nostic, (1670-80; <
                             iagnostic.                                < GkGk diakritik6s
                                                                                 diakritikds separating]
                                                                                                   separating]                       di/alect geog/raphy,
                                                                                                                                     dl/alert        geog/raphy, n. LINGUISTIC                         ceocrarny. [1925-30]
                                                                                                                                                                                      uncuisic GEOGRAPHY.                 [1925-30]


1
O

a
      acrilic
              ae
           rite  alitj.cf
                cr
                eritel
                         call (di/a kri
                           able
         tive., 2'2 c.ag ally,
         tive.
         asa.l.phous
                  mae (dita
                                       of
                                cael.jy, adv.
                                                Krii kal),

                                        tavadellfas).
                                  rents, [1800-101
                                                           kal), adj.
                                             distinguishing. 3.
                                         if adistinguishing.
                                                    devs, adj.
                                             [1800-10]
                                                                     adj. 1.

                                                                    adj. (of
                                                                             1, serving
                                                                         3.serving
                                                                                  serving to
                                                                              serving as
                                                                             (ofstamens)
                                                                                               to distinguish;

                                                                                   stamens)united
                                                                                                   distinguish; distinc-
                                                                                            as aa diacritic.
                                                                                                  unitedinto  into two
                                                                                                                        distine- dl.e.lec.tIc

                                                                                                                      1wosels
                                                                                                                                    P
                                                                                                                                     dleaclecetic (dila      (di/a leititik),
                                                                                                                                                                     lek’tik), ad).
                                                                                                                    [1740-50] the nature of logical argumentation. 2. DIALECTAL.
                                                                                                   dlacritie. [1740-50]
                                                                                                                                                                                      adj. Also, dialectical. 1.

                                                                                                                                       practice of debate or conversation by which the truth of a theory or
                                                                                                                              sets opinion is arrived at logically. 4. logical argumentation. 5. HEGELIAN
                                                                                                                                       piauectic. 6.     6, dialectics, (often used with a
                                                                                                                                                                                                                          1. pertaining to
                                                                                                                                                                                                              piatectaL. -n.  —n. 3. the art or



                                                                                                                                                                                                                 sing. v.) the arguments or
                                                                                                                                                                                                               sing.
                                                                                                                                                                                                                                               to or
                                                                                                                                                                                                                                                   or of



                                                                                                                                                                                                                                              HeceLIAN
                                                                                                                                                                                                                                                       of




              t deeir filaments.
                                                                                                                                       DIALECTIC.
     •dian.h
              the
                ANTI  "i);
                     aa
                   mn as
                            (dila demi.
                                as_a
                                       vem’),,n.
                                            symbol of
                                       a symbol
                                                      n. 1.      crown (def.
                                                            1. CROWN
                                                            of royalty.
                                                                  royalty. 3.
                                                                             (def, 1).  1). 2.
                                                                                  3. royal
                                                                                        royal dignity
                                                                                                      omamental head-
                                                                                                 an ornamental
                                                                                             2. an
                                                                                                 dignity or   or authority.
                                                                                                                           head- bases of
                                                                                                                    authority.
                                                                                                                                                      dialectical materialism, including the elevation of matter over
                                                                                                                                                 of dialectical
                                                                                                                                      mind and a constantly changing             changing reality reality with a material basis. 7. the
        band worn ME diademe (< AF) < L diadema <<'k                                                       diddéma fillet,  filet, juxtaposition or interaction of conflicting ideas, forces, etc. [1350-
L        bard     Wooo;
        11250-13v.;             ME      dademe            (<     AF)     <    L   diadema            Gk diddema
                                                                                                                                        1400; (< AF) < L
                                                                                                                                       1400;                            dIalectica
                                                                                                                                                                     dialectica              <   Ck
                                                                                                                                                                                                 Gk dialektIke          (téchné) argumentative
                                                                                                                                                                                                       dialektiké (techne)
     onticosmous
        bandi mous (di                  (diad/ra
                                               cbt        mas), adj. adj. (of (offish)
                                                                                     fish) migrating
                                                                                             migratingbetween
                                                                                                            between fresh    fresh (art),
                                                                                                                                        (art), fern.
                                                                                                                                                fem. of       dialektikds. See piatect,
                                                                                                                                                          of dialektik6s.                   DIALecr, -ic] —di/aslec/tlecalely, adv.
     di.ad                                                                                                                           di.a.lec.tiocal             (dila     lek/ti      kal),    adj.    1.  DiaLecnc(def.        1).
                       'waters. [1945-501
                                                                                                                                     disaclecetiecal             (di/a     lek’ti               adj.     1.  oiavectic(def.       1). 2. DIALECTAL.
                                                                                                                                                                                                                                             piavectaL.
        anti.   salt is                 [1945-!
        andsa      0.ss          (di via
                                 (di   er/a sis),sis), rt.,
                                                          7., pl.
                                                                pl. -ses
                                                                      -ses (-sez/).
                                                                              (-s82’). DIERESIS.
                                                                                            pieresis.                                  [1520-30] -Usage.   —Usage. See DIALECTAL.   DiALECTAL.
    di•aer                                                            diagram.
                                                                 2. diagram.                                                         dialec/tical materialism,
                                                                                                                                                             mate/rialism, n.               n. the Marxian system of thought that
     aiener <r diagonal;                   diagonally. 2.
                        Giagonal; diagonally.                                                                                        dialecitIcal
    dgedi.aag:gensersis
               gen  . .e.sls (dila     (difa jen/a
                                                 jenia sis),sis), n. n. the
                                                                          the physical
                                                                                 physical and   and chemical
                                                                                                       chemical changeschanges combines philosophical materialism with the Hegelian dialectic and
        isaedng, in sediments   sediments between    between the            times of
                                                                     the times         of deposition and    and solidifica- forms      formsthe  the theoretical basis for Communism. (1925-30]                     [1925-30]
        occurring                                                                                                                                                                     fish/an), n.    n. 1. 1. a person skilled in dialectic.
        oon[1885-90] -di/a•ge•netric   —di/aegeenetvic (-ja             (-ja nettik),
                                                                              nev/ik), adj. adj                                      disaslecetiecian (di/a lek tish’an),
                                                                                                                                     di.a.lec.ti.cian
       lion. I I 885-90)
    dbo igerootropsic (dila                                                                                                            2. a specialist in      in dialects; dialectologist. [1685-95;         (1685-95; < F]
                                              (di/ajé/a jela troptik,
                                                                trop/ik, -tro/pik),
                                                                              -tr6’pik), adj. (of     (of plants)
                                                                                                            plants) having
                                                                                                                         having
   dl.a.ge""tr°P.ic                                                                                                                  disaslecetoleoegy (di/a
                                                                                                                                     di.a.lec.tol.o.gy                  (di/a lek id/a    tol’a je),
                                                                                                                                                                                                   jé), n.n. the study
                                                                                                                                                                                                                     studyof  ofdialects.
                                                                                                                                                                                                                                  dialects.. (1875-
                                     the     rhizomes,
       alewsadency for the thizomes, branches,
           tendency           for                                branches,          etc.,
                                                                                    etc.,   to
                                                                                            to  grow
                                                                                                grow      at  aa  right
                                                                                                                  right     angle
                                                                                                                           angle
                    direction           of     gravity.         (1875-80)           —di/aegesot/roep            ism                           —di/aslec/toslog/iecal, adj. -di/a•lec•tolice.gist,
                                                                                                                                       80] -di/a.lec/to.log/i.cal,
                                                                                                                                       801                                                       —di/aslecetol/oegist, n.          n.
        atthe direction of gravity.
        to   the                                                [1875-80]          -di/a•ge..ottro..pism                (-o/tra-
                                                                                                                                     diealeer (di/a   (di’a lar, di/lar), n. 1.            1. one that         dials. 2.
                                                                                                                                                                                                       thatdials.        2. an
                                                                                                                                                                                                                             an electronic device
       pjeam). n-
          iz'am),
                                                                                                                                     di.al.er
   Ee
   dj.ag.nose
                         M.
                               (difagnos/.
                               (di/ag       nds’,-nazi,-ndz/, di/agdi’agnos',nds’, -nOz/),
                                                                                       -ndz/), v.,v., -nosed,
                                                                                                        -nosed,-nos.ing.
                                                                                                                     -nossing. attached to a telephone        telephoneto        to call preselected numbers automatically.
                               determine             the     identity       of    (a                                                 di/alog
                                                                                                                                     difalog box',   box/, n. Computers. (in                  (in a graphical user interface) a box.                 box,
       ‘—vit 1. to determine the
       -u.t.      1.     to                                  identity       of    (a    disease,
                                                                                        disease,  illness,
                                                                                                     illness,      etc.)     by   a
       medical examination.                        2.   to    ascertain        the
                                                                               the     cause    or  nature       of
                                                                                                                 of(a (a   disor-      called up temporarily on the screen, that asks for user input.
                       examination.                 2.   to   ascertain                                                                                                                       di/aslog/iecal, adj. pertaining to or
                                                                                                                                                                      loj/ik) also di/a.logil.cal,
       Yer or problem) from              from the    the symptoms. -v.i.          —v.i. 3. to make a diagnosis. di.a.log.ic                   logeic (di/a   (di’a loj/ik)
       der                                                                                                                             characterized by dialogue. [1825-35;                (1825-35; < ML <                    Gk] —di/aslog/ie
                                                                                                                                                                                                                           < Gk)
          1860-65;. back formation
       (1860-65;.back                 formation from                                       —di/agenos/asble, adj.
                                                                    piacNosis] -di/ag•nosla•ble,
                                                          from DIAGNOSIS)
                                  (di/ag       no/sis),        n.,  pl.
                                                                     pl   -ses
                                                                          -ses     (-sez).
                                                                                   (-séz).    1.
                                                                                               1. a.   the   process.      of   de-    cal•ly,
                                                                                                                                           Nel adv.    v.
                                                                                                                                                                                  ,
n  diagenossis                     (di’ag      n6/sis),                                                                                       segist (di alia      al/a jist), it.    n. 1. 1..aa speaker in    in a dialogue. 2. a writer of
       termining by
       termining                   medical examination
                           by medical              examination the                nature and circumstances of a di.al.o.gist
                                                                           the nature                                                di
                                                                                                                                                        (1650-60;•         < LL  LL < Gk)    Gk] -di/a.lo.gisftic
                                                                                                                                                                                                     —di/aslosgis/tic (-a lo         10 jis/tik),
                                                                                                                                                                                                                                         jis/tik), adj.
                         condition. b.
       diseased condition.                      b. the        decision reached from such an examina- dialogue.
                                                      the decision                                                                                       [1650-6
                                                                                                                                           di/a•lo.gis/ti•cal..1y, adv.
       tion, 2. an analysis
       tion.                 analysis of      of thethe cause
                                                           cause or   or nature of            situation, 3. an answer -—di/asloegis’tiecalely,
                                                                                        ofaa situation.                                                                            adv.
                                                                                                                                                                                                         -log’), n., v. -logued, -logu.ing-  -logusing.
                                                                                                                                     disaslogue or di.a.log      dieaslog (dila      (di/a log/,
                                                                                                                                                                                               lag’, -log'),
       of solution to a problematic
       or                              problematic situation. 4. Biol. a precise description of di.a.logue                                                                                                 more persons. 2. the conversa-
                         (1675-85; <
           taxon, [1675-85;                    < NL NL <   < Ck  Gk didgrtosis              dia(gi)gnd(skein) to dis- -—n.
                                                                      didgnasis = dia(gi)gn6(skein)                                            1. conversation between two or more
                                                                                                                                           n. 1.
       a taxon.                                                                                                                         tion between characters in                  in a novel, drama,    drama, etc. 3. an exchange of
       cern, determine (dia- DIA-                 pia- +        gigndskein to know) + -sis
                                                           + gignoskein                                =sis -sts)
   disagenosetic (dilag
   di•ag.nos.tic                    (di’ag nosItik).
                                                  nos/tik), adj. 1.         1. of, pertaining to, or used in                in di-     ideas or opinions
                                                                                                                                                      opinions on    onaa particular issue esp.                   with aa view to reaching an
                                                                                                                                                                                                           esp. with
       agnosis. 2. serving to identify or characterize; being aa’ precise indica- amicable agreement. 4. a literaryconverse.                                                                       work in   in the form of a conversation.
                                                                                                                                                                                                                                       conversation.
                                                                                                                                           v.i. 5. to carry on a dialogue;                                        6. to discuss areas of disa-
       tion. -n.—n. 3. DIAGNOSIS    DIAcNosis (def. 1). 4. a symptom or characteristic of -—v.i.
                                                                                                                                       greement
                                                                                                                                        greementfrankly frankly in    in order to resolve them. -v.t.                 —v.t. 7. to put into the
       value in   in diagnosis. 5. a device or substance used                                used for the analysis or
                                                                                                                                                                                                                  dialogue. L dialogus < Ck
L      detection of diseases or other medical conditions. [1615-25; < Gk form of a dialogue. [1175-1225;                                                                 (1175-1225; ME           ME < OF    OFdialogue,
                                                                                                                                                                                                    converse] -di/a.logteer,                  n.
                                                                                                                                                                                                                                                        Gk
                                                                                        viacnosis)] —di/agenos/tis didlogos.                                            dialégesthai to converse)
                                                                                                                                        didlogos, n. der. of dialegesthai                                            —di/aslogu/er,n.
       diagndstikds der. of diagign6skein
      diagnOstikas                                 diagigndskein (see DincNosts)]
                                                                                                                                     difal tone',
                                                                                                                                     di/al     tone’, n. a steady telephone             telephone tone    tone indicating that the                line is
                                                                                                                                                                                                                                            theline
       calely, adv.
      cal.ly,                                                                                                                                    fordialing.
                                                                                                                                                        dialing. (1890-951
                                                                                                                                       ready
                                                                                                                                        readyfor                      (1890-95)
   dieagenosetiecian (dilag
  di•agmos•ti•cian                             (di/ag no    no stish/an),
                                                                   stish’an), n.      n. a specialist or expert in dial/-up/,
                                                                                                                                     diali-up/, adj. available or transmitted via telephone                         telephonelines: lines: Use your
      making diagnoses. [1865-70]             (1865-70)
                                                                                                                                        modem to get dial-up technical support for the software.
  di•ag•nos•tics
   divagenosetics                      (di/ag nos/tiks), it.
                                       (dilag                           n. (used with a sing. v.) the disci- di.al.y.sis             disaloyesis           (di
                                                                                                                                                            (di  alla
                                                                                                                                                                 al/a    sis),     n.,    pL
                                                                                                                                                                                          pl.  -ses     (-sez/).
                                                                                                                                                                                                        (-séz/).    1.
                                                                                                                                                                                                                     1.  the   separation       of crys-
o     pline or practice of diagnosis. [1660-701                    [1660-70]                                                              r
                                                                                           connecting         two     nonadja-          talloids from colloidscoilcids in a solution by diffusion through a membrane.
  di.agoo.nal
  dieageoenal (di ag’e ni,              ag/a       nl,    -ag/n1),
                                                          -ag/nl),       adj.     1.
                                                                                  1.    a.                                              2. the process, used in treating kidney disease, by which uric acid and
      cent angles or vertices of a polygon                   polygonor      or polyhedron: a diagonal line. ti.                   b.    urea are removed from circulating blood                           blood by means of a dialyzer.
a     extending from one edge of a solid figure to an                                      an opposite edge: a diag-                    [1580-90; < LI. < Gk                    didlysis a separation, der. of diaN(ein)
                                                                                                                                                                         Gkdidlysis                                             dialy(ein)to     to part,
      onal plane. 2. having an oblique direction. 3. having oblique lines                                               lines or        separate (die- (dia- DIA-
                                                                                                                                                                pia- +  + !)Sein
                                                                                                                                                                             Ifein to   to loosen))
                                                                                                                                                                                            loosen)] -di/a.lyt/ic
                                                                                                                                                                                                            —di/aslyt/ic (-a    (-a lit/ik),
                                                                                                                                                                                                                                     lit/ik), adj.
                                                                                                                                                                                                                                                 adj.
5.   markings. -n.         —n. 4. a diagonal line or plane. 5. VIRGULE.                           vicute. 6. a diagonaldiagonal di.a.tyze
                                                                                                                                     dicaslyze (di/a      (di/a lie).
                                                                                                                                                                  liz’), v.,v., -lyzed, -lyz.ing.
                                                                                                                                                                                               -lyzeing. -v.r. —v.t. 1. to subject to dialysis;
      ow, part, or pattern. [1535-45;
     row,                                             (1535-45; < L diagonal's      diagdndlis < Ck               diagén(ios)
                                                                                                           Gk diag6n(ios)               separate or procure by                dialysis. -v.L
                                                                                                                                                                        bydialysis.            —v.i, 2.   2. to
                                                                                                                                                                                                              to undergo
                                                                                                                                                                                                                 undergo dialysis.
                                                                                                                                                                                                                               dialysis. [1860-65)
                                                                                                                                                                                                                                              [1860-65]
      from angle to angle (see DIA-,                             -con)] -di.aglo.nal.ly,
                                                        DiA-, -coN))          —dieag/osnalely,adv.         adv.                         -dita..lyzia..ble,
                                                                                                                                        —difaclyz/asble, adj. -dira.lyzrer,  —di/aslyz/er, n.          n. —di/aelyeza/tion, n.
v dieasgram (dita
  di.a.gram                              gram’), n.,
                              (di’a gram/),               n., v., -gramed or -grammed,.                       -gram.ing
                                                                                                               -grameing or diam.,                                          ,
                                                                                                                                     diam., diameter.
      -gram»ming, -rt.
     -gram.ming.                 —n. 1.     1. a drawing or          orplan
                                                                          plan that        outlines and explains the di.a.mag.net
                                                                                    thatoutlines                                     dieaemagenet (dila           (di/a maginit),
                                                                                                                                                                            mag/nit), n. a substance.   substance, as bismuth or copper,
     parts or operation of something. 2. a figure, usu. consisting of a line whose permeability is                                                                        is less than that      that of aa vacuum:
                                                                                                                                                                                                                vacuum:in     in a magnetic
                                                                                                                                                                                                                                      magneticfield, field,
     drawing, made       made to accompany  accompanyand           and illustrate a geometrical theorem or its induced magnetism is in a direction opposite to that of iron.
      the like. 3. a chart or plan. -v./.                      —v.t. 4. to make a diagram of. (1610-20;              [1610-20;          (1860-65)
                                                                                                                                         [1860-65] -dlla.mag•netfic
                                                                                                                                                           —di/aemagenet/ic (-net/ik),       (-netlik), adj. -di/a.magfnet.ism,
                                                                                                                                                                                                                    —di/aemag/neteism, n.             n.
       < LL diagramma < Ck:                     Gk: that which is marked out by lines. See DIA-,                               piA-, di.a.man.t4
                                                                                                                                     disasmaneté (dela          (dé/a man t57,       ta/), n.  n. 1. 1. glittery ornamentation, as of se-
      -cram']
     -CRAM']          —di/aegram/ma
                     -di/a•gram/ma•ble,                sble,      adj.     -di/a•gram•matfic
                                                                           —di/aegramem              at/ic   (-gra      mat/ik),
                                                                                                                       mat/ik),         quins. 2. fabric covered with this. [1900-05; < FF diamarue                                 diamanté orna-
     adj. -dl/a.gram.mat/1..cal•ly,
               —di/aegramemat/iecalely, adv.                                                                                            mented
                                                                                                                                         nee with     with diamonds,
                                                                                                                                                                diamonds, ptp.       ptp. of        diamanter, v. der.
                                                                                                                                                                                              of diamanter,                 der. ofof diamant
                                                                                                                                                                                                                                        diamant DIA-   vta-
  dial
  disal (di/al, (dal, dil), n.,        n., v.,                       diealsing or (esp. Brit.) dialled,
                                                     diealed, di•al•ing
                                               v., dialed,                                                  disalled, dieale             MOND]
                                                                                                                                         Mond)                                                                                             "
     ling. -n.  —n. 1.     1. aa plate          or   disk      on    a  clock,       watch,
                                                                                     watch,   oror  sundial,       containing        di.am.e.ter
                                                                                                                                      disameester (di          (di arn/i
                                                                                                                                                                     am/itar), tar), n.  n. 1.1. a.aa  a straight
                                                                                                                                                                                                           nub line    line passing       through the
                                                                                                                                                                                                                              passing through           the
     Braduated markings
     graduated             markings or                figures, upon which the time of day
                                                or figures,                                                      dayis  is indi- center of a circle or sphere and meeting                         meeting the circumference or surface
     cated by hands,     hands, pointers,
                                        pointers, or       or shadows. 2. a plate or disk with mark-                                     ai each
                                                                                                                                        at  each end. end, b.  b. aa straight
                                                                                                                                                                       straight line    ine passing
                                                                                                                                                                                                passing from fom sideside to to side
                                                                                                                                                                                                                                 aide ofof anyany figure
                                                                                                                                                                                                                                                    figue
     ings
     ings or figures for indicating             indicating or        or registering some measurement or                                 or body,
                                                                                                                                            body,throughthrough its center. 2. the length of                          such a line. 3. the width
                                                                                                                                                                                                                  ofsuch
     number, usu.
     number,             usu. by    by means
                                           means of       of a  a pointer.
                                                                    pointer. 3.     3. a rotatable plate, disk, or                       of
                                                                                                                                         ofaa circular or cylindrical object. [1350-1400;             (1350-1400; ME      ME diametre < OF          OF <  <
    knob used for          for regulating
                                   regulating aa mechanism,mechanism, making and breaking                             electrical L diametros < Gk didmetros diagonal, diameter -= dia.
                                                                                                       breakingelectrical                                                                                                        dia- DIA-
                                                                                                                                                                                                                                         pia- + .met--met-
     connections,               or   the
     connections, or the like, esp. one that like,     esp.     one     that   tunes
                                                                               tunes      a
                                                                                          a  radio    or  television.         4.  a.     ros. der. of me
                                                                                                                                         tos,                   rron METER')
                                                                                                                                                             métron      meter'] -di.amfe•tral,
                                                                                                                                                                                         —dieam/est                adj.i
     Rotary DIAL.  piaL. b.    b. a  a set
                                         set of numbered                         lettered push
                                                                         and lettered         push buttons           ona a     tele- di.a.met.ri.cal
     ROTARY                                     of numbered and                                        buttons on          tele-      qj       meteriecal (di/a meltri                                       di/aemet/ric, adj. 1.
                                                                                                                                                                                me/tri kal) also di/a.met/ric.                                1. of, per-
     phone that perform the function of a rotary dial. 5. radio or television taining to, or along a diameter. 2. being                                                                                                       opposition or
                                                                                                                                                                                                      being in direct opposition                or at
                                                                                                                                                                                                                                                    at op-
                                                                                                                                                                                                                                                        op-
     broadcasting:                a   new
     broadcasting: a new personality on the     personality          on    the    morning
                                                                                  morning        dial.
                                                                                                 dial.    —v.t.
                                                                                                          -v.t.   6.6.   to   indi-      posite extremes:
                                                                                                                                         posite     extremes: diametrical
                                                                                                                                                                     diametrical opinions.  opinions. fisas-ss;
                                                                                                                                                                                                             [1545-55; <      < GkGk diametrik(ds)
                                                                                                                                                                                                                                        diametrik(6s)
     cate      or
     cate or register                on or as if on a dial.                    7.   to   measure       with     or   as   if   with      (didmetr(os) otAstrreepiameter + -ikos      -ikos-c)                      -di/a..metfri.cal•ly,
                                                                                                                                                                                              lc) + -At'] —di/asmet/riecalely,                      adv.
2   adial.dial. 8.  8, to to regulate or select by means
                               regulate or select by means of                          ofaa dial.
                                                                                              dial. 9. 9. to    makeaa tele-
                                                                                                           to make             tele-
                                                                                                                                      di.a.mide
                                                                                                                                      dieasmide (dila       (di/a mid/.
                                                                                                                                                                     mid’, di         am/id), n. a chemical compound
                                                                                                                                                                                 di am/id),                                                  containing
                                                                                                                                                                                                                            compoundcontaining
     phone
     Phone call   call to.  to, -v.i.
                                    —v,i, 10.   10, to to dial
                                                            dial a      telephone. 11. to tune
                                                                    a telephone.                     tunein   in or    regulate two amide groups. [1865-70)
                                                                                                                   orregulate                                             [1865-70]
    byymeansmeans of a dial. (1400-50;            (1400-50; late ME: sundial, presumably            presumably < ML di.am.ine         dieameine (dila                mén/, di
                                                                                                                                                            (di/a men',          di am/in), n.       n. aa chemical                           containing
                                                                                                                                                                                                                            compound containing
                                                                                                                                                                                                             chemical compound
- iedie-As daily daily (1            d
                                   di(&s)
                             (L &(es)           day ++ -Oils -/a2))
                                                day                    -av'))                                              li            two amino groups. (1865-701      [1865-70] s
  Gial. 1.
  dial.,        1. dialect;
                    dialect; dialectal. 2. dialectic;
                                     dialectal. 2. dialectic; dialectical.     dialectical.                                           diamond (dilmand,
                                                                                                                                      diamond                (di/mand, di/a-),  dia-), n.    n. 1.  1, a pure or nearly pure, extremely
  dlso,dect
     lsaslect (dita      (diva lek’), n. 1. a variety
                                    lekt/). n. 1. a variety of                of a a language
                                                                                       language distinguished
                                                                                                      distinguished from                 hard form of
                                                                                                                                         hard                  carboncrystallized
                                                                                                                                                           ofcarbon         crystallized in        in the isometric system. 2. a piece of
    other        varieties by features
     other varieties                         features of            phonology, grammar,
                                                               of phonology,              grammar, and vocabulary  vocabulary this substance. 3.                    3, a transparent, flawless or almost                          flawless piece of
                                                                                                                                                                                                                       almostflawless
   and
     and by   byits its use by a group          group of          speakersset
                                                             of speakers           set off from others geographi- this mineral, esp. when                              whencut    cutand         polished,valued
                                                                                                                                                                                          andpolished,           valued as a precious gem. 4.
    cally or         socially, 2.
                or socially.                      provincial, rural, or socially distinct variety of a
                                         2. aa provincial,                                                                               a piece of jewelry containing    containing a diamond. 5.                  5..a a piece of this mineral
   language that                   differs from
                         that differs            from the  the standard language. 3. any special vari- used in a drill or cutting tool. 6. an equilateral quadrilateral, esp. as
   ety
    ety of aa language:
                      language: the                literary dialect. 4. aa language considered
                                           the literary                                                considered as one                 placed with its diagonals vertical             vertical.and .and horizontal. 7. a red rhombus-        thombus-
    of aa group that have
   of                                 have aa common  commonancesto    ancestor:         Persian, Latin, and
                                                                                    r: Persian.                           English shaped figure on a playing card. 8. a card bearing such figures. 9.
                                                                                                                 and English
   are       Indo-European dialects.
    are Indo-European                                          1545-55; < LlL. dialectus
                                             dialects. [1545-55;                           dialectus << Gk      Gk didlektos diamonds, (used with a sing. or pl. v.) the suit so marked. 10.                                                   10. a.a, the
   discourse, language,    language, dialect,    dialect, n.     n. der.            dialégesthai to converse
                                                                      der. of dialegesthai                   converse (dia-    (dia- infield in      in baseball. b. the entire playing              playingfield.         —adj. 11.
                                                                                                                                                                                                                 field. --adj.        11. made of or
                   ésein               speak} -Syn.     —Syn. See             LANcuACE.
                                                                       See LANGUAGE.                                   os                set with diamonds. 12. having the shape of a diamond. 13. indicating
  ait * hcgen                     to speak))
                                                                                                                                of aa the 60th or 75th event
  di•a.lec.
     isaslece        taltal    (dila       lek/tl), adj.
                                (di/a lek/t1),            adj, of.        pertaining to.
                                                                    of, pertaining           to, or    characteristic of
                                                                                                  or characteristic                                                  eventof     of a series, as a wedding anniversary. -v.t.                   —v.t. 14.14,
                                                                                        —Usage. in       In linguistics DIA-             to adorn with or        orasasifif with diamonds. -Idiom.             —Idiom. 15.     15. diamond In       in the
   dialect.          [1825-35) -dila.lec/tal.ly, adv. -Usage.
    dialect, (1825-35) —di/aelec/talely, adv.                                                                                   o1a-




                                                                                                                                                                                                                                                           NINE_0001094
                                                              Case 6:20-cv-00277-ADA Document 42-6 Filed 10/30/20 Page 6 of 8
                                                                                                                                                                                                                                                                                                    408
                                                             engorge
                                           energy audit toto engorg                                                                                                                                        post of employment. 6. an eneau
                                                                    e
                                                                                                                                    Sym-                merit,            or a penod orstate of interlocking. (1615_251                                                                    flier,      c.
                                                                                                                        work.
         forcefulness ofof expression.                       7. Physi        . thethe capa      city to do.
                                                                                          capacity                                                      battle.             7. the act or/ frig), adj. winning; q                                                                                        onn,
                                            bol E 8.2 sourceof usable power, as fossil fuel or ae .
      forcefulness                  expression. 7.                Physics.                                                       (1575-               batt        l
         bol: E 8. a source of usable power, as fossil fuel                                          or    electric     it y.       .
                                                                                                                                                                     geing            (en(en    ga
                                                                                                                                                                                               Bane    1                 aringe          ly,        adv. aura
                                                                                                                                                                                                                                                                  —
                                                                                                                                                                                                                                                                 uacltiitcvyao.u;                   ;
                                                                                                                                                                                                                                                                                esaPesnpl.eeonmrgpi7.,firn.eal,,3choo.a1.rr?4:
                                                                                             energe- (s. of energe+tn.t enega
                                                                                                                                          i o        ein  n  l                                              - en•gagling•ly,
                                                                                                                                                                                n11665-75]
                                                                                                                                                                                   565-75/] an),                    —enegag/ingrly,                   adv.             —enegagy),"8:
                                                                                                                                                                                                                                                             adv. -en.gan                 ff, ng:on 11"4
a  85;   85: << LL  LLenergia
                           energia << Gk       Gk enérgeia
                                                       enerweinactivity activity << enerBe               Po? ony)        (1980-85]+ -ia eeing         negageing
                                                                                                                                                       tinna: gsmilea r. a (ard,
                                                                                                                                                                    smile.                                 " ) . inter.
                                                                                                                                                                                                                     interj• (used   (usedas         as aa direc  direct Sepa
                                                                                                                                                                                                                                                                  di               - u- ingnen                       e._
      bebe         action,operate
          ininaction,            operate =- en-       en- EN?               -ergein, der.
                                                              EN-2 ++ -ergein,              der. of        6 WORK)
                                                                                                     of ergos                                        engarde             de (an Ord . position             aN
                                                                                                                                                                                                                            preparatory to action.) ,<
                                                                                                                                                                                                                                                                                can aiol,    s 'nes; v-t
       ~]-141
                                                                                      energy         use,     as ininaa hom
                                                                                                             as             home   e oror enegarela    sume 1                   en 92M he prescribed position preparatory to action.) [<p
                                                                                                                                                                                 prescribed
                                                                                                                                                                                nd d {en          gar tan) v.t,
                                                                                                                                                                                          (en gir/iond),                   v.t. to            encircle with
                                                                                                                                                                                                                                       to encircle                  with or     or   as
                                                                                                                                                                                                                                                                                       r
                                                                                                                                                                                                                                                                                              F
                                                                                                                                                                                                                                                                                                 l
                                                                                                                                                                                                                                                                                                FenB
                                                                                                                                                                                                                                                                                                   '  t)
                                                                                                                                                                                                                                                                                                        cAsrs Iit .
                                                                                                                                                                                                                                                                                                            me
  enfergy
    en/ergy au/dit,    await n. a technical check of energy Use
                                       n.     a   technical          check       of                                                                                                                                                                                                     as if with    it • gitaQh•
      factory,       to    monitor        and     evaluate          coonne                     ee
                                                                                                (1975-801                                                                                  )                                                                                                                           itl]
                                                                                           Monydrate and 2 ager Cen jenvdat), t,t 0 produc, case, og                        575-85
         factory, to monitor and                   evaluate          consumption.                            80                                        land.    gtree
                                                                                                            carbohydrate                                                                                 'd r) v.t. 1. to produce
    en/ergy bar/,
  en/ergy              bar', n.               bar-shaped food
                                    n. aa bar-shaped                 food havinghaving 4a high                                    85
                                            proteincontent,supplementedwith vitamins
        protein content, supplemented with vitamins and                             and mine.Oa       minerals.          (1980-851    a
                                                                                                                                      e a
                                                                                                                                        n  td.
                                                                                                                                                     Hatred engendereddni.led5ng7e5er-n8d(5eejnredievniolen.c'e.          2.   .ot
                                                                                                                                                                                                    violence. 2. to beget; procreate,    b
                                                                                                                                                                                                                                         beget;                      '
                                                                                                                                                                                                                                                         procreate. —,                   Oai vetie
                                                                                                                  d; come into existence: [1275-1325, Te Stop te
                                                                                                                                                                                                                                                                                   --
                                                                                                                                                                                                                                                                                    erni                        n,
    en/ergy effi/ciency
  envergy
        ing oF
      ing
                       effl/ciencyra/tio,
                     cooling system,
               or cooling
                                               rattio, n.
                                    system, equal   equal to      to the
                                                                         measureof
                                                                n. aa measure
                                                                               ratio of
                                                                       the ratio
                                                                                                       efficiency
                                                                                               theefficlenct
                                                                                           of the
                                                                                               the outp!
                                                                                          of the        output in
                                                                                                                      O71,of .h
                                                                                                                           BTU         per            duced or caused;
                                                                                                                                                      drer << LLingener
                                                                                                                                                     drer
                                                                                                                                                                                   Harel or eause
                                                                                                                                                                                ingenern
                                                                                                                                                                                                  come into existence: [1275-1325;
                                                                                                                                                                                               iire.~- in- en-' + generdr
                                                                                                                                                                                               are.             in-    EN-               generate        e totobeget} beget] ME c Op e,,,t1o.
                                                                                                                                                                                                                                                                                                       to b'        e b.

                                                                                                                                                                             engineering.g                                     .                                                                                      ik
                                                                                                                                                               in., engineer)
                                                                                                                                                                                      i(enim). f.. 1.a machine for converting the,
        hour toto the
      hour            the input
                             input            watts. Abbr.:
                                    inin watts.            Abbr.:EER   EER
                                                                                                                                         t- engine  engirt.,
                                                                                                   stat   es inind whi ro ch ma
                                                                                                                      fwhich        mat-
    en/ergy lev/el,
  en/ergy
        ter may
      ter
                       ley/el, n.
                      exist, each
              may exist,
                                      n. one oneofof aa quantize
                                            having constant
                                  each having
                                                                quantized
                                                           constant energy
                                                                              id seri
                                                                           energy and
                                                                                        es ofofseparat
                                                                                   series            states
                                                                                                        ara
                                                                                                         ee
                                                                                                                                                                                eng
                                                                                                                                                                              (en/tan), n. 1. a machine for converting th
                                                                                                                                                                                 ‘mechanical energy oF power to produce force and Motion “8
                                                                                                              ted, from othersrf.s mechanical energy or power to produce force and mo,,                                                                                              mal e
                                                                                                                                                                                                                                                                                                    energy,:
                                                                                                 called eenanvergy
                                                                                                sepa
                                                                                        and called                        state’.
                                                                                                                           msotatItiee
                   series by
             the series
      inin the                 by finite        quantities ofofenergy.
                                    finite quantities                   energy. Also    Also                         ergy
                                                                                                                                                      road                        mechiScomotive. 3- FIRE ENGINE. 4. any mechanical con2 an¢
                                                                                                                                                                     locomotive. 3. FIRE ENGINE. 4. any mechanical contt• 2. a L°4,
                                                                                                                                                                                  roadjne or instrument used in warfare, as a battering ht @
                                                                                                                      ironmentali machine or instrument used in warfare, as a battering ra.„.,•anc'e• s''''
                                                                                              the U.S. U.S. Env  Environd      m   ental
  En/ergy
   Enfergy Star/                   Pro' ram, n.
                       Star/ Pro/gram,                                 program of
                                                             n. aa progra                of the
                                                                                                         elec     tric andan elec  elec-  -
        Protection Agency
      Protection                           encouraging the
                           Agency encouraging                                     Mifacture ofof
                                                                           manufacture
                                                                    the manufac                            electric
                                                                                                                                                      or piece of artillery. 6.                                 an instrument
                                                                                                                                                                                  Ir piece of artillery. 6. Obs.nature, innatequality,  esp,ho
                                                                                                                                                                                                                               of torture,     Catani‘ t
                                                                                                                                                                                                              Obs. an instrument of torture. (12-5-n.: earapi 1
                                                                                                                                                                                                                                             man!
                   appliances and
        tronic appliances
      tronic                                    devices, as
                                       and devices,               as refrigerators ‘or
                                                                       refrigerators           or    personal
                                                                                                    pers    ona    l   computers,
                                                                                                                     com     pute     rs,
                                                                                                                                                                                  Shain < OF < L ingenium—en/
                                                                                                                                                      engirt < OF < L ingenium nature, innate
                                                                                                                                                                                                                   gined, adj. eng     ines   Done
      that
        that can
               can reduce
                       reduce their their energy
                                              energy consumption.
                                                             consumption. [199          [1990-95)
                                                                                               10-95)
                                                                                                                                                                                  hence a clever inven   tion]
                                                                                                                                                      hence a clever invention] -en'gined, adj. -en/gine.'ess, "al
                                                                                                                                                                                                                                              a                                                      04Powet.
  enverevate
   en.er.vate (v.             (v. en/ar
                                    en'ar vat’; vat'; adj.             nfirivit), v.v., -vat.ed, -vate
                                                           adj. ii nOr/vit),
                                                                  strength; destroy the yee                vigor     of;
                                                                                                                          ing, adj.
                                                                                                                  -vat•ing,
                                                                                                                           weaken.
                                                                                                                             eaken
                                                                                                                                     ad].
                                                                                                                                       _n.
                                                                                                                                         .
                                                                                                                                                  en/give                                         ’, 1. CYLINDERBLOCK. |
                                                                                                                                                                            block', n. CYLINDER BLOCK.
                                                                                                                                                                                enfgine block
       -v.t. 1.
     —uv.t.       1. to     deprive ofof
                      to deprive                force or
                                            force           or strength;           destroy        the
                                                                                                                                                        ‘gine com/pa         com/pany,        ny, 1.a unit rt.    a  unit     of
                                                                                                                                                                                                                            of a city'sa    city's fire   fire departme,
                                                                                                                                                                               oor one ‘or more firefighting vehicles. (1810-20, Amer.| nt in Coma
                                                                                                                                                  en/give                                                                                                           department
      -adj. 2.
     adj.                             strength or
                        lacking strength
                   2. lacking                                                enervated. (1595-1
                                                              vitality; enervated.
                                                        or vitality;                               [1595-1605;s<< Len                 e                                                                                vehicles. [1810-20, Amer.) in corn,.:,
                                                                                                                                    (see             of one or more firefighting
       ervams, pip.
     ervatus,         ptp. of       enervate =- &
                               of érervare                               -nervare,der.
                                                           e- x-E- ++ -nervare,            der. of neryus
                                                                                                    of   nervus        sinew
                                                                                                                      sinew        (see                                             (ehnljaon       f e'er2g,inne.eri1n. ga: poecrsrvoinf etrosaiinneederan2d
                                                                                                                                                  en•gi•neher        neer (en/ja                 ner’),           n. 1. a person trained and
                                                                                                                                                                                                                        ring: @ civil engineer. 2. skit                                  pers”els°i,in2:an44
                                                                                            adj. —en’ere
                                                                                         , adj.       -enfer.vaitor,                 n.
                     -en'erva'tion,, n.
       NERVE)] —en/ereva/tion
      Neave)]                                        n. —en/ereva/tive
                                                            -enfer.va/tive,                                             a/tor, N.
                                                                                                                                    (au. negiem<      various pranche         ranc es       s  of     engineeconstruction,                                                          3skilled
   en.fant terericble
  enfant             ter.ri.ble (an         Caw {anCaw te       ne/bla). n.,
                                                           te né/bl?),               pl. enefants tere
                                                                               n., pl.                        ter•ri•bles                                            tc
                                            fin te n8/b)9), French. 1. a person who cayses embarrassment by S2y- andskilled in the
                                                                                           enfants                                                                  skilled3a       '       the      design,
                                                                                                                                                                                                     design,           construction,                      and
                                                                                                                                                                                                                                                         and          use
                                                                                                                                                                                                                                                                    use         of    a   i) n 4aJr.td
                                                                                                                                                     and    .                                                                                                                           engi
       far4 te Re/bla). French. 1. a person who causes embarrassment by say                                                                                                                          who operates or is in charge (
                                                                                                                                                                                                                                                                                        engi ne 8
                                                                                                                                                                                                                                                                                                  nes or '
                                            ing or doing indiscreetthings. 2. a person whose work, thought, or motive. 4. a member of an army, navy, or air force 5pe Orbee                                     operates            or      is    in     charge            of   an
                                                                                                                                                              rievse. 3, a person   person who
                                                                                                                                                                                    in
       ing or doing indiscreet things. 2. a person whose                                                 work,       thought,          o;           afines,
                                                                                                                                                     c
                                                                                                                                                     o h lotn
                                                                                                                                                                                       member              of     an     army,           navy,           or      air
                                                                                                                                                                       . 4.. a                                                                                            force special, '''r lots
       behavior is
     behavior          is so     unconventional as
                            so unconventional                   as to     shock. [lit.,
                                                                     to shock.                   terrible child]
                                                                                        [lit.,terrible           child]                  :
                                                                                                                 in engineering work. 5. a skillful manager: a political
                                                                                                                         [1300-50; in engineering                        Uraing            work. 5. a skillful manager: a poiiiicat engi.neYertremt.,
 ensfeesble
   en.fee.ble (en           (en {€/bal),
                                    fe/bal), v.t,   v.t.. -bled,
                                                              -bled, -bling.
                                                                         -bling. to      to make
                                                                                             make feeble. feeble. [1300-50;
                                                                                                                                                    @6.eBtan to plan,             construct,
                                                                                                                                                                             , constru                    or     manage             as      an       engineer.                7. to alter slit
                                                                                                                                                                                                                                                                                                          •
     MEM << OF
      ME           OF                       -en.feeible.rnent, n.
                          enfeblir] —ensfee/bleement,
                     enfeblir]                                                          -en.fee/bler, n.
                                                                                   n. —enefee/bler,                  n.                                                                         ct, orengineering.
                                                                                                                                                                                                                manage as an                8. enginee
                                                                                                                                                                                                                                                    to arrange,        r. 7,mang   to ater             or au::      ,
                                                                                                                                                                                 through by skiliful or artful contrivance. {1350-1400; < 8 Oay
                                                                                                                                                    by         means
                                                                                                                                                                means           of
                                                                                                                                                                                 of       genetic
                                                                                                                                                                                         genetic           engineering.                    8.     to      arrange,
  en.feoff (en
  ensfeoff              (enfef/,        -UV), v.t.
                                fell, -fé{/),         v.t. to       invest with
                                                               to invest                      freehold estate
                                                                                with aa freehold               estate in   in land.
                                                                                                                                 land.               by
                                                                                                                                                                                  skillful        or artful contrivance. [1350-1400; < PLar cart,
                                                                                                                                                                                                                                                                                  manage,
                                                                                                                                                     through                by       ...
      1350-1400;
       [1350-1400; ME         ME enfe(o)ffen
                                     enfe(o)ffen << AF            AF enfe(o)ffer
                                                                        enfe(o)ffer =- en- eN-'            EN-' ++ OF    OF fiefer.
                                                                                                                               fiefer,
                                                                                                                                                     < ML ingeniator,
                                                                                                                                                     CML                  trzgentator, der.       der. of     of ingenidre
                                                                                                                                                                                                                     ingenicire to            to design,
                                                                                                                                                                                                                                                     design, devise       devise (,       (v, deg  d'."6`r•tt
                                                                                                                                                                                                                                                                                                   deer. ef 4
     fiever,
       flever, der.der, of of fief
                                flef rier]
                                      FIEF) —enefeoff/ment,
                                                 -en.feoff/rnent n.                 n.                                                                                                N  gGI N(e
                                                                                                                                                                                               e o
                                                                                                                                                                                                 ) .
                                                                                                                                                                                                   ), j
                                                                                                                                                                                                  INE))                                                                ;
  ensfeteter
   en•fet•ter (en          (en fet/ar),
                                  fetar), v.t. to bind        bind with           fetters.
                                                                        with fetters.                          |                    :
                                                                                                                                                 eggenium
                                                                                                                                                    n e .rg i  fi
                                                                                                                                                                u .nn t;;
                                                                                                                                                                        e  see
                                                                                                                                                                            e
                                                                                                                                                                            s e
                                                                                                                                                                              r .
                                                                                                                                                                                eENG
                                                                                                                                                                                  iEn
                                                                                                                         magazine enegieneereing (en’ja nér/ing),
                                                                                                                                                                                                        a net/ing), n.             n. 1.   1. the          practicga.1 applicationr
                                                                                                                                                                                                                                                 the practical
  En/field rifle,
  En/field            riffle, n.                                     breech-loading, .30-caliber
                                              bolt-action, breech-loading,
                                    n. aa bolt-action,                                             .30-caliber magazine                                                      mathematics, as                 as in in the design and construction of c sci'
      Tifle    used in
      rifle used              World War
                         in World         War 1.   I. [after        ENFIELD, England,
                                                         [after Enrieu,             England, where                 first made]
                                                                                                         where first       made]                   ‘ence
                                                                                                                                                    ence and        and mathematics,                                    the     design             and         construction                  of mac
  enefielade
  en.fi.lade (en’fa        (en/fa lad’,
                                      lad', -lid/),
                                                 -lad/), n.,    n., v.,
                                                                      v., -ladeed,
                                                                            -laded,-ladeing.-lading. —n.       -n. 1.       sweep- eoffcles,
                                                                                                                         1. sweep”                  vehicles, structures,    structures, roads,      roads, and       and systems.
                                                                                                                                                                                                                               systems. 2.              2. the            action, work
                                                                                                                                                                                                                                                                 the action,               work, oy       or pro
                                                                                                                                                                                         engineer.             3.    skillful or artful contrivance or manipida.
              gunfire, as
      ing gunfire,
     ing                           from along
                             as from         along the            length of
                                                          the length                    line of
                                                                               of aa line              troops. 2.
                                                                                                of troops.           2. an       axial fession of an engineer. 3. skillful or artful contrivance or manini,
                                                                                                                          an axial                  fession              of     an                                                                                                                              -'''''
                                                                                                                        providing tion. [1710-20]   pion.           [1710-20)
     arrangement,
      arrangement, as          as of of doorways
                                          doorways connecting  connecting aa group      group ‘of   of rooms, providing
                                                                                                                                                                                  gurcli), v.t.,   v.t., -girt-girt or
                                                                                                                                                                                                                                    ‘
                                                                                                                                                                                                                         or -girdeed,                       ;
                                                                                                                                                                                                                              -girded, -girding, to encircle,
                                                                                 enfilade. [1695-1705; < F << enegird                           en.gird (en               (en gard’),                                                                  -girdeing.to encircle,
     aa long
           long    vista. —v.t.
               vista.          -v.t. 3.   3. to     attack with
                                               to attack           with an an enfilade.                                                                                                                               -died, -citing. to engird. [1595_1605]
                                                                                                                                                                                                             v.t., -dled,
                                                                                                                                               enagiredle
                                                                                                                                                en•gir•die (en                            gtirld1), v.t.,
                                                                                                                                                                                (en gor/dl),                                        -dling.
t
L    enfil(er)
      enfil(er) to thread, thread, string
                                        stringo      << filum
                                                           L filum thread)]thread)]
                                                                                                                                                                                                                        -lish),         n.      1.      to engird.
                                                                                                                                                                                                                                                       the                        (1595-1605)
 ensfleusrage
  en.fleu.rage (an‘fla           (aWfla rizh/),
                                              razh, ), n.      rt. aa process
                                                                        process of      of extracting
                                                                                             extracting perfumes  perfumes by        by Engelish (ing/glish or, often, -lish), n. 1. the West
                                                                                                                                               English                      (ing'glish           or,       often,                                                West GermanicGermanic [apt.,
                                                                                                                        (1850-55; ‘of              of England: the                          official         language
                                                                                                                                                                                  the official language of the United Kingdom      of      the      United             Kingdom and
     exposing
      exposing odorlessodorless     oils
                                       oils or  or fats
                                                      fats to  to the
                                                                    the exhalations
                                                                          exhalations of        of flowers.
                                                                                                       flowers. (1850-5;
                                                                                                                                                                                               auxiliary language
                                                                                                                                                                                         or auxiliary               language in            in the  the U.S.  U.S. and    and regions fo
                                                                                                                                                                                                                                                                                               and an   an of     oi,t.
      ‘<< F,F, =- enfleur(er)
                     enfleur(er) to        to impregnate
                                               impregnate with        with scentscent of       flowers]
                                                                                           of flowers}                                            cial,
                                                                                                                                                   cial, standard,standard, or                                                                                                                        former
  enefold
  en.fold (en {6ld/),       (61di), v.t.  v.t. 1. to   to wrap                                            surround with or under British                             British or               U.S.         dominion,
                                                                                                                                                                                        or U.S. dominion, as Ireland, Canada,      as       Ireland,               Canada, Australi,
                                                            wrap up;  up; envelop. 2. to             to surround                                                                                                                                                                        Australia, aj             arj,!
     ‘as
      as if withwith folds.
                         folds. 3.   3. to
                                         to hug
                                              hug ororclasp; clasp; embrace. 4,             4. to
                                                                                                to form
                                                                                                      form into             fold or parts of
                                                                                                                 into aa fold                                       of the        Caribbean,Africa,
                                                                                                                                                                           the Caribbean,                    Africa, South  South Asia, and Oceania.
                                                                                                                                                                                                            the     inhabitants
                                                                                                                                                                                                                                              Asia,
                                                                                                                                                                                                                                                of
                                                                                                                                                                                                                                                            and         Oceania.               Abbr.: E 1
                                                                                                                                                                                                                                                                                              Abbr.'E                1
     folds.
      folds. [1585-95]
                  (1585-95) —enefold/er,
                                     -en.fold/er, n.             n. —ensfold/ment,
                                                                      -en.fold'ment, n.                n.                      -                   (used with       with aa pl.     pL v.)   v.) a.  a. the inhabitants of England.                     England. b.            b. natives
                                                                                                                                                                                                                                                                                     natives of        0E4
                                                                                                                                                                                                English ancestry
                                                                                                                                                                                           of English              ancestry living       living outside outside England.
                                                                                                                                                                                                                                                                                                                fag
 eneforce
  en.force (en fers’,          fors', -fors/),
                                         -(ors/). v.t.,  v.t., -forced,
                                                                  -forced. -forcsing.
                                                                                 -forcing. 1.        1. to put putor  or keep
                                                                                                                           keep  inin land ororpersons                  persons of
                                                                                                                                                                                                                      literature as
                                                                                                                                                                                                                                                                            England. 3.                Engis,
                                                                                                                                                                                                                                                                                                  3.Englit
     force;
      force; compel obedience   obedience       to: to:to  to enforce a law. 2.             2. toto obtain by force       force or language,      language, composition,     composition, and               and  literature                   as aa coursecourse of          ofstudy
                                                                                                                                                                                                                                                                                   studyinin school
     compulsion; compel: to enforce obedience. 3. to impose (a course:                                                  course of 4,              4. simple, straightforward  straightforward language.           language. 5.             5. (sometimes
                                                                                                                                                                                                                                                 (sometimes Lc)               1.c.) a.    a. aa spinitg
                                                                                                                                                                                                                                                                                                     spirtitzg
  -action)
  _ action) upon a person.        person. 4.      4. to support by force.           force. 5. to      to impress or urge                          motion imparted to
                                                                                                                                                  motion                                     to aa ball,
                                                                                                                                                                                                       ball, esp.  esp.in            billiards. b.
                                                                                                                                                                                                                             in billiards.                    b. sopy
                                                                                                                                                                                                                                                                    BODY Encuisi.ENGLISH. 6.a1¢       6. a 14-
     forcibly.
      forcibly. (1275-1325;
                       (1275-1325; ME         ME <       < AF AF enforcer, OF         OF enforcier,
                                                                                             enforcier. enforc(ir) =                  - *• point printing type.                         type. 7.    7. aa gradegrade    ofofcalendered
                                                                                                                                                                                                                                    calendered paper              paper having   having aa smoxd       stem)
    en-
     en- EN-' + forci(e)r to Force)           FORCE) —eneforce/asble,
                                                            -en.force/a.ble, adj. —eneforce/acbil/-    -en.forceia.bilf- matte finish.                              finish. —adj.   -adj. 8.      8. of   of or or pertaining
                                                                                                                                                                                                                       pertaining to                    England,its
                                                                                                                                                                                                                                                 to England,                  its inhabitants,
                                                                                                                                                                                                                                                                                      inhabitants, e
     sty,
     i.ty, n. —eneforc/edely,
                    -en.foreed.ly, adv. —eneforce/ment,       -en.force'ment, n.                n.                                                the language English. —v.t.                           -v.t. 9.      9. toto translate
                                                                                                                                                                                                                                   translate into         into English.
                                                                                                                                                                                                                                                                      English. 10.         10.toto adoy   adopt
 eneforceer
  en.forc.er (en f6r/sar,         for/sar, -for/-),
                                                 -fort.), n. 1. a person or thing                   thing that enforces.                          (a foreign word)           word) into     into English;
                                                                                                                                                                                                      English; Anglicize.Anglicize. [bef.            (bet. 900;   900; ME;    ME; OE    OE Engl: Eng& «•
     2. a member of a group, esp. a gang, charged with keeping dissident Engle (pl.) the English (cf. L
    2.                                                                                                                                                                                                          L Angit;
                                                                                                                                                                                                                     Angli; see               ANGLE) +
                                                                                                                                                                                                                                      see ANcLe)                  + -isc       -BO —Eng/ish
                                                                                                                                                                                                                                                                       -isc -ist']            -English.
    members
    members obedient.  obedient. (1570-80)[1570-80]                                                                                               ness, n.
                                                                                                                                                 ness,            2.
 enefranechise
 en.fran.chise (en fran/chiz),           franichiz). v.t., -chised, -chissing.           -chis.ing. 1. to admit to Eng'lish                   Eng/lish break/fast         break/fast, n. a hearty breakfast typically                                           typically including including*.
    citizenship, esp. to the right of voting.                     voting. 2. to endow (a city, constitu- “bacon                                  bacon or           or ham,ham, toast,  toast, and   and tea   tea or  or coffee.
                                                                                                                                                                                                                            coffee. [1800-1     [1800-10]          0]
    ency, etc.) with municipal or parliamentary rights. 3.                                           3. to set setfree;       liber- Eng/fish
                                                                                                                     free; liber-             Eng/lish cock/er span/iel, n. one of an English breed of                                                                                         of spatt
                                                                                                                                                                                                                                                                                                     spaniels
    ate, as from slavery. [1505-15;          (1505-15; < MF, OF                 OFenfranchiss-
                                                                                      enfranchiss• (long      (long  s.s. ofof en- similar to the cocker spaniel but                                                 but slightly
                                                                                                                                                                                                                             slightly larger.    larger. [1945-50   [1945-50]]
    franchir to free) = en- EN-1                 eN-' + franch- free (see FRANK')                FRanx') +.            iss- -isry,) Eng/lish
                                                                                                                  + iss-                      Boggandallsy.                dai'sy, n.          n. the  the common common European        European daisy,           daisy, Bellis   Bellis perenns pen=
    —enefran/chiseem
    -en.franfchise.rnent             ent(-chiz(-chiz mant, mant, -chiz-),
                                                                       -chiz-). n. —enefran/chiseer
                                                                                           -en.frantchis.er,, n.              rn.                [1885-90]
 ENG,electronic
 ENG,          electronic news gathering: a system of news reportage                                       reportage. using English           Eng/lish horn',            horn/, n.n. aa large oboe, aa fifth                                       lower in        in pitch
                                                                                                                                                                                                                                                                          pitch than  than the     the orii.
    portable television cameras and sound equipment.                         equipment.,                                                         nary
                                                                                                                                                                                                                                        fifth lower                                                       or
                                                                                                                                                                                                                                                                                                         toot
                                                                                                                                                 nary oboe,     oboe, having   having          a     pear-shaped
                                                                                                                                                                                               a pear-shaped                     bell
                                                                                                                                                                                                                                 bell         and
                                                                                                                                                                                                                                              and        producing
                                                                                                                                                                                                                                                         producing                 a mellow
                                                                                                                                                                                                                                                                                   a    mellow
 Eng., English.                                                                                                                                  [1830-40]
                                                                                                                                                 [1830-40]                                                                                                                                                      .
 eng., 1. engine. 2. engineer. 3. engineering. 4. engraved. 5. engraver. Eng.lish•man                                                         Engslisheman (ing'glish                   (ing/glish man        man or,    or, often,
                                                                                                                                                                                                                                often, dish-),   -lish-),
                                                                                                                                                                                                                                                     .              n., pl
                                                                                                                                                                                                                                                                    n.,            -men. native
                                                                                                                                                                                                                                                                            pL -men-               a
   6. engraving.                                        7                                                                                        orinha
                                                                                                                                                 or    inhabitant bitant of       of England.
                                                                                                                                                                                         England. Ebel                   950]
                                                                                                                                                                                                               [bef. 950]
 engage
 engage          (en        OM, v., -gaged, -gageing.
                     (en gaj’),                               .gag.ing. -v.t.    —v.t. 1. to occupy the atten-              often- English   Eng/lish                     muf/fin,
                                                                                                                                                                          muffin,                 n.
                                                                                                                                                                                                  n. aa flat             muffin made
                                                                                                                                                                                                                flatmuffin                   made from       from yeast     yeast dough, dough, °Li       Ye
   tion or
   lion       orefforts
                   efforts of; involve: He              lie engaged her in             in conversation.
                                                                                            conversation. 2. to             to se- baked         baked on           on aa griddle,
                                                                                                                                                                                 griddle, and       and then    then       split         and        toasted              before          being eaml
                                                                                                                                                                                                                                                                                        beg
   cure for aid, employment,employment, or           oruse;use;hire.hire. 3. to attract and hold fast: The (1925-30)
                                                                                                                                                                                                                           split         and                             before                       e
                                                                                                                                                 (1925-30)
   book engaged my                                                                                                                                                                                                                                                                                      ie
                                    attention.
                              myattentio         n. 4. to attract or            or please. 5.            to bind,
                                                                                                               bind, as   as byby aa English Eng/lish sadfdle            sad/dle,. nn.. aa saddle           saddle having  having aa steel                       cantle andpom                            .p:
   pledge or promise; make liable. 6. to bind by a pledge to marry;
                                                                                                     5. to
                                                                                                                                                horn,full
                                                                                                                                                                                                                                                   steel cantle                and pont
                                                                                                                                                                                                                                                                              leather           seat,
                                                                                                                                  be-                             full side side flaps
                                                                                                                                                                                     flflaps usu. set         set forward,
                                                                                                                                                                                                                      forward, aa well-padded   well      -padded             leather         Sh.  mlel
                                                                                                                                                                                                                                                                                                      ,:'    crki7'. e
   troth (usu. used in the passive).            passive). 7.        7. toto enter into    into conflict with.      with. 8.         to aasad                                                                                                                                              der's "
                                                                                                                              8. to                   saddletree
                                                                                                                                                      saddletre      e e designed  desiignedgned          to conform
                                                                                                                                                                                                          to     conform to            to      the       line        of the ri         ri
   cause (gears or the like) to                    to become
                                                         becomeinterloc interlocked; ked; interlock with.          with. 9.         to          (1930-35]
                                                                                                                                                                                                                                               the       line
                                                                                                                                                                                                                                                                     OF the                                  7
                                                                                                                              9. to
                                                                                                                                                                                                                                                          setters having a long- e,'
   attach or secure. -v.i.          —v.i. 10. to occupy oneself; become                                   involved:                          Eng/lish set/te
                                                                                          becomeinvolve              d: to  to en- Eng/lish                             set/      ter,  r. n. one  one        of
                                                                                                                                                                                                              of    a
                                                                                                                                                                                                                    a   bree
                                                                                                                                                                                                                        breed    d    of
                                                                                                                                                                                                                                       of    large
                                                                                                                                                                                                                                          larg       e sette
  gage
  gagein      in politics. 11. to take employment.     employment. 12.            12. to to assume an              obligation. _ coat,
                                                                                                              an obligation.                    coat,    _.usu. usu. white  white fleck   flecked ed with aa darker                       _color.
                                                                                                                                                                                                                                                                     rs having # 0%
                                                                                                                                                                                                                                                           [1855-1860J
  13.
   13, to enter enterinto into conflict. 14. (of           (of gears) to       to interlock.
                                                                                    interlock. (1515              - 255;; <                                                                                              darker colo                 r. [1855-1860]
                                                                                                        (1515-2             < MF  MF Eng/IfshEng/lish soninet,          son/net, n. SHAUSPEAREAN      Suax        esrea                 SONNET.             (1900-051
  engage,-,
  engager, OF              ensagier] -en•gagier,
                    OFengagier]              —en-gag/er,               n.
                                                                        n.                                                                  English                                                                        rcaN          SONN       ET.      [1900Anted    -05]
                                                                                                                                             Eng/lish spar/row          spar/row,, rt.             n. HOUSE             sranxow. [1875-80,
                                                                                                                                                                                                           wouse SPARROW.                                                                             _,,,f
en•ga•gO
enegaegé (Fr.          (Fr. aw an gA ga zhal,
                                            zha/), adj,   adj. involved involved in  in or committed                                                                                                                                           (1875-80, AME
                                                                                                committed to some- En                        Eng   g //lishfish
                                                                                                                                                             '          sprin
                                                                                                                                                                       springfer     g/er       span
                                                                                                                                                                                                span/iel,     viel,       n.
                                                                                                                                                                                                                         n.     one
                                                                                                                                                                                                                                one         of
                                                                                                                                                                                                                                            of    an
                                                                                                                                                                                                                                                  an      English
                                                                                                                                                                                                                                                          Engli
                                                                                                                                                                                                                                                                             breed T] of sP:"sagt     ....4,
  thing,
   thing, as   as aa political
                        political cause. (1950-55;   (1950-55; < F:                lit., engaged)
                                                                               F:lit.,     engaged]                                             spaniels having
                                                                                                                                                spaniels                having a medium-length, usu: black-and-w                                                       sh breed of
                                                                                                                                                                                                                                                                              .       or      live     "
en•gaged               (en    gajd'),       adj.
            aged (en gajd/), adj. 1. busy or occupied. 2. pledged to be mar-
                                                     1.   busy       or                                                                                                                                                                                                      hite     o         ®
  tied; betrothed: an engaged couple.
                                                                                                                              mar-              white
                                                                                                                                                whi    . te coat.coat      . (1915-20
                                                                                                                                                                               (1915-20),
                                                         couple, 3. committed or                   or involved.
                                                                                                         involved. 4. in-                          g /fish                                                                                                                                           me°
  volved in conflict with. 5.
                                                                                                                                  in- En    Eng/           lish sysl   sys/ttem    em,   a, mnel
                                                                                                                                                                                               n.. dtithe
                                                                                                                                                                                                       h
                                                                                                                                                                                                       uemfo   foot-p
                                                                                                                                                                                                                 leont:to hound-
                                                                                                                                                                                                                            ,unuds-secondsecond system      -aynstde.m  whi    it
                                                                                                                                                                                                                                                                             oienleasure       measngf   ure
                                                5. a. a. (of(of gears) interlocked.
                                                                               interlocked. b.         b. (of(of wheels) in                                                                                                                                                   of   MES,
                                                                                                                                                                                                                                                                                     -els      ha'ing
 gear
  gear with each      each other. 6. built
                                                                                                                                            Eng
                                                                                                                                   in Eng/lish          /lish          toy/
                                                                                                                                                                        toy      ’  spa
                                                                                                                                                                                    spanliel,  n‘ie      l,   n.
                                                                                                                                                                                                              n.     one      of      a    breed          of      toy       span'                     .4.
                                                 built so         as   to   be
                                                             so as to be or appearor    appear to be attached     attached to                  long,
                                                                                                                                                long, silky
                                                                                                                                                                                                                     one      of a breedshort,             of toy spaniels mu'.
 or       partly embedded
  or partly          embedded in         in aa wall:
                                                  wall: an     an engaged column. [1605-15]
                                                                                                                                                                 silky coat, aa rounded         rounded head, and                      and aa short, upturned              uptu
                                                                                                                                                                                                                                                                                                 "russe
                                                                                                        [1605-15] -en.      —ene                                                                                                                                                                      o 01
 gagfed.ly,
  gag/edely, adv. -en.gagfed.ness,
enegage-ment (en
en.gage.ment
                                 —en-gag/edeness, n.
                                 (en g3jImant),
                                        gaj/mant), n.           n. 1.
                                                                      n.
                                                                     1. the
                                                                          the actact of  of engaging
                                                                                             engaging or         or the      state
                                                                                                                                               ng/lish wal/nut, n.
                                                                                                                                           Enf1g9/310i-s3h5)wal/nut         a                   n. 1.   1. aa walnut
                                                                                                                                                                                                                   walnut tree,                  jugians
                                                                                                                                                                                                                                    tree, Juglans regia-             resid
                                                                                                                                                                                                                                                                                    2. the
                                                                                                                                                                                                                                                                                    2.     the 11-a
                                                                                                                      thestate                 this
                                                                                                                                               this       tree,
                                                                                                                                                           tree,        wide
                                                                                                                                                                        widely     ly used
                                                                                                                                                                                         used(ing'glish
                                                                                                                                                                                                   in cooking.
                                                                                                                                                                                                  in       cooking. (1765-75,
  of being
 of       being engaged.
                     engaged. 2.       2. an  an appointment
                                                     appointment or             or arrangement,
                                                                                      arrangement, esp.                    to be Eng•lish•wom•an                                                                              (1765-75, Amer.           Amer]] -fish               4) .l. n.      ns-3il
                                                                                                                  esp. to be Engslishewomean (ing                                                                                                                                                        el,.,,B
  somewhere or
 somewhere                or do something
                                    something at          at aa particular
                                                                   particular time.   time. 3.    3. an an agreement              to           -wom.en. a woman who is/glis                                          h wObm/an
                                                                                                                                                                                                              a native    woo orm/a   inhabitant
                                                                                                                                                                                                                                              n or,  or,       of
                                                                                                                                                                                                                                                               often,
                                                                                                                                                                                                                                                                offen       ,   lsh
  marry; betrothal.
 many;           betrothal. 4. aa pledge;    pledge; an
                                                                                                              agreement to                     -wom            een,         a  wom        an whoi          s.a v.i.,
                                                                                                                                                                                                                   nativ-gorged,
                                                                                                                                                                                                                            e or inhabitant of Englan@. yi!         England.               oi
                                                                                                                                                                                                                                                                                          05001        l
                                                            an obligation
                                                                   obligation or      or agreement.
                                                                                           agreement. 5.           5, employ-
                                                                                                                       employ- en.                   gorge (en gOrj1),                                v.t.,
                                                                                                                                           enegorge (en géri/), vit, ui,
                                                                                                                                                                                                                            -gorged, -gorging.       -gorg             ring-    1. t°
                                                                                                                                                                                                                                                                                    +?
eaare
se   m
      eee
       n  e
            s
                                                          Case 6:20-cv-00277-ADA Document 42-6 Filed 10/30/20 Page 7 of 8
             aralanguage to parapet                              parapet                                                                                                                              strength. (1905-10) —                                                   8)
        paralanguage
                                                                 —                        pe              MF parapet, appar. po
                                                                                                           t)                         ‘MFparoquet, appar. Pterar/a
                                                                                                                                                               jon to     to the field
                                                                                                                                                             pal cmagenetic (-net/ik), adj.
                                                                                                                                                         portion                           field strength.
                                                                                                                                                                                                                                                           1 Patras
                                                                                                                                                                                                                                                                              892

                                                 Seaia p(deraudite ‘of Pierre Peter, as a name for a parro
            genus      Aratinga             and      allied
                                                         lied   genera.
                                                                  genera       .   [1575-85;
                                                                                    [1575    -85;    <                                                                                                                      (1905-0:0L-B.Pa/a                              inin
                                                                                                       a name for a parrot) eal-P.a.rfm                                                                                                                                           tin
                               ir                                                                                                                                                                                                                   '
                                                                                                                                                                   a: ic    l arurim            (para        méshé                      -sham, -seaam)
                                                                                                                                                                                                                               am, -sham.                                     rl:h       ot a
                    a dim. of P(i)errot, dim. of Pierre Peter, as that                                                                                                   “a cum freshwater
                                                                                                                                                                  meeci                 etfic(p(    nieattim
                                                                                                                                                                                                   ar         k)i/sad he tej. am,                          @ am
            orig.
            ori
       par.a.lan.guage (parla lang/gwij),                                    ij, n. features
                                                                                      at
                                                                          aneers,asIDvoice   consid ered part
                                                                                                               accompany
                                                                                                               accompany speec!
                                                                                                                   lan- (174
                                                                                                              ofthea,              ae
                                                                                                                             siga; NL
                                                                                                                        Falage
                                                                                                                                       speech
                                                                                                                                        s  ae  ae    Pr  thegenus
                                                                                                                                                          rs he   yn, mg
                                                                                                                                                                  a,     .se     a).     a
                                                                                                                                                                                                   hwati
                                                                                                                                                                                                                  protozoan           of     the
           and contribute to communication but are not      age(oat
                                                      langu,esp,
                                                   i system            sfeature                  considered part of the lan- ilritg74a5n-so5v;a1(boNdLy w<ithGak long, deep
                                                                                          quality. 1955   -8ccn
                                                                                                          [1955-60)                   < Gk param ék(es) oar  sak  ain                                                                               genus par'
                                                                                                                                                                                                                                            groove and ,
           guage system, esp. vocal features, as voice quality.
                                                guage            vocal                        colorless liquid compound, -rnekes,                                                                mékooussclTeng         th) + NL um nay Perey
       par.all.de.hyde (pa ral/cla hicll), n. a acetaldehyde,
                                                                                        a   colo     rlessTAMused         irrin medi-   medi -mekes, adj.                adj. der. der. of  of mekn            ieunsgth)
       parv       aled     eshy       de  ced  (po      ral/d
                                                        polym   a   id’)
                                                                  eriza
                                                        polymerization         ,
                                                                              ti n.     of                                                                                                              e           e           eal 11).121 'Para. 444!likt
           G,H,    ,0;,
           Cel-1,20„
           Sine'sase’aa rapid
                             produ
                           produced
                                         ly acting
                                                  by
                                                         sedative and
                                              acting sedative              and hypnotic.              [1855-60] trained
                                                                                     hypnotic. (1855-60)                             —_—                                                                                         on
                                                                                                                                                                                                                               e+onNtrLact-fiumte
                                                                                                                                                                                                                                                    7
                                                                                                                                                                                                                                                                                               ’


           cine             rapidly
                                      (par/      a   lé/ga    l),   n.      1.     an     attor  ney's
                                                                                          attorney's        assis
                                                                                                            assistant tant tral-ad).  ne 2.   :
                                                                                                                                              to
       pare      acle
       par.a.le.gal      egal         (par/a         le/gal).
                                                      tasksbut
                                            legal tasks
                                                                   n.
                                                                 but not
                                                                           1.      an
                                                                        not licensed                  practicelaw.
                                                                                   lessee toto practice                 law. —ad           j.    2.
           perform certain
           perform         certainlegal                                                                                5
                                                   paralegals. (1970-75)
                                                                     [1970-
                                             parsaclineguisctics (pao ling gwis‘tiks), n. (used with asin v)
           ofor
          of           pertaining to paralegals.
               or pertaining
      par.a.lin.guis.tIcs (paria ling gwls/tiks),                                                     (used with a sing. v.)
                                                                                                            is/tic, adj.         adj.                                           cilia                                                      •
                 study of
           the study
           the                    paralanguage. [1955-60)
                            of paralanguage.                    [1955-         60]     —par/a    slinegu
                                                                                       -parla•lin•guls/t
                                                                                                 it.                                                                                                                                                            food
                                                                                                                                                                                                                                                                food

                               (par/a laks/),   laks’), n.    n. 1. 1.the the       appar
                                                                                    apparent  ent   Se         rve
                                                                                                    displacement               r,of   anothe
                                                                                                                                           ob-                                                                                                              Vacuole
                                                                                                                                                                                                                                                             vacuole
       parealelax (par/a
      par.all.lax
                                     due to              changein
                                                to aa change           in the           position of
                                                                               the position           one  theeis observer.       being    the
                                                                                                                                        2. ob-                                   oral groove
          served object
          served       object due                                                                                          its    being ob-
                                                                                                                     to
:                arent angular displacement
          apparent                            displacem       ent
                                                          instead of
                                                                    ofof      a
                                                                         of from
                                                                                  celestial
                                                                                 from the
                                                                                                 body
                                                                                                 bo
                                                                                                 center of
                                                                                           the center
                                                                                                            due
                                                                                                                  the earth
                                                                                                             of the         earth or       due
                                                                                                                                      or due                                                                      pataineciins
          2ehved from
          served       fromth     the       surface instead
                                      e surface                                                 d        from       the      sun.
                                                                                                                             sun.   3.  3. the                                   ;                              / paramecium
               i being observed                  fed   from      the    earth          instea
                                                                                      instead      of
                                               10ie Osisose tron Bf an object as seen through the picture- parsasmedeic (par’a med/ik), n. a person whoig
          to its                                                                                                             the picture- par•aoned•ic (paria med/ik), n. a person who is trained
          difference
               fe            between the view of ani object as seen through                                   tha      separate         view- physician   physician or        or to give  givefirstfirst aid or other       otherhealth             care,iwnu2"#d ,to
                                               takinglensof2cameraandtheewsage= pamlak- (s. of paral physician. (1950-55, Amer. rara(uenicat) + wane) ieee!
          taking lens of a                camera         and     the    view         as    seen   through        a    separate                                                                                                        health.caatxe,
                                                                                                                                        paral- physician. [1950-55, Amer.; PARA(mEDICAL) + memohere                                                                  the aoh;:... cl.
          finder. [1585-95; < Gk pardllaxis change - parallak- (s. of                                                                                                                         (par /a med/i kal), adj. related to
                                                                                                                                                                                                                                                                              ""'nee of I
          lssein to
         Icisseut      to cause
                             cause to       to alternate
                                                  alternate = para-     para- yArta-1                 alldssein to
                                                                                       rara-! ++ alldssein                      vary, akin
                                                                                                                          to vary,        akin par.a.med.i.call
                                                                                                                                                     pareaemedsiveal
                                                                                                                                                        fession in               secondary     (par/a  or   med/i
                                                                                                                                                                             aa secondary or supplementaryffic;).pabci.
                                                                                                                                                                                                                           kal),    adj.       related        t0     t h
                                                                                                                                                                                                                                                                     the e    meq
          to dllos
         to   dllos other)
                        other) ++ -sis        -sis -sis)
                                                      -sis] -parial.lacItic
                                                              —par/alelac/tic (-lak/tik),     (-lak/tik), adj. adj.                  .                  fession        in               (pa    ram/i
                                                                                                                                                                                                            supplementary
                                                                                                                                                                                                           tar),     n.     1.   a.
                                                                                                                                                                                                                                          capacity,
                                                                                                                                                                                                                                     aa constant
                                                                                                                                                                                                                                                      tyn.e[{1929.pa°l
                                                                                                                                                                                                                                                      o          01f9201  0-e 2:ceddei
                                                                                                                                                                                                                                                                                   l 4/.111    re
v.,
a.   parealelel
     par•al•iei              (par’a lel’, -lal),
                             (par/a                  lal), adj.,
                                                              adj.,n., n., v., -leled,-leled, -tei•Iny
                                                                                                 -leleing
                                                                                                        • or   or (esp.          Brit.) -le- pa•ramse.ter
                                                                                                                      (esp.equidistant               pasrameester                       (pa
                                                                                                                                                                                      function
                                                                                                                                                                                                ram/i  that
                                                                                                                                                                                                           tar),     n.      1.           constant       or        varia.
                                                                                                                                                                                                                                                           or variable               ,_
“        led,-lel.ling,
         led,    -leleling,adv.   adv. -adj.   —adj. 1.1.extending in                in the
                                                                                          the same       direction, equidistant mathematical
                                                                                               samedirection,                                           mathematical function that determines                     determinesthe          the specific
                                                                                                                                                                                                                                                 specific form     form fee      -- Ih '''',...Lei
             allpoints,
         atall
         at       points, and  andnever    neverconverging
                                                     converging or                diverging:parallel
                                                                           ordiverging:           parallel rows  rowsof           chairs, 2.
                                                                                                                            ofchairs.         2. tiol   tion
                                                                                                                                                           ny b   uetnot
                                                                                                                                                                but
                                                                                                                                                                 th      slootpi
                                                                                                                                                                         n      itsetsogfetnener
                                                                                                                                                                                              herahlhn  me
                                                                                                                                                                                                        e  adtuerseed,h aseda ah inn fC) = ax, where a ant fe i
                                                                                                                                                                                                                                  iy
         having the same      samedirection,direction, nature, tendency, or                           course; corresponding;
                                                                                                 or course;           corresponding; on                 only the slopeof the parametric              line described by f(x). b. one of the ingg™4
         similar:parallel
         similar:      parallelinterests.interests. 3.      3. a.a. (of
                                                                     (ofstraight
                                                                             straightlines) lines)lying
                                                                                                      lyingin   in thethesame samehavingplane variables
                                                                                                                                        plane           variables           in
                                                                                                                                                                           in     aasetset of of   parametric              equations.
                                                                                                                                                                                                                           equations.            2. aa variable
                                                                                                                                                                                                                                                 2.       variable            ene
                                                                                                                                                                                                                                                                              ehte  7men
                            meeting no
                 never meeting
         but never                                    matter how
                                                no matter          how far            extended, b. (of
                                                                               far extended.                  (of planes)                               the mathematical form of             form      of anyanystatistical              distribution such
                                                                                                                                                                                                                     statistical distribution                      such tha-   that th,,g& pe
                                                                                                                                                                                                                                               different distribu  distributions     I• -1he
         commonperpendiculars.
         common           perpendiculars. c.                   (ofa
                                                           c, (of       singleline,
                                                                    a single          line,plane,                 equidistant from sible
                                                                                              plane. etc.) equidistant                                                                           variable
                                                                                                                                                        sible values of the variable correspond to different                                                                                     4
         anotheror
         another             others (usu.
                        of others            (usu. fol.fol. byby to    orwith).
                                                                   to or       with). 4.       havingparts
                                                                                            4. having       parts that that are         paral- variable
                                                                                                                                  are paral-            variable that    that must  must be    be   given        a specific value
                                                                                                                                                                                                                 a  specific        value during duringthe                execuigngt!
                                                                                                                                                                                                                                                                the execution4-1
        lel. 5. having electrical components            components connected in                        parallel: aa parallel cir-
                                                                                                   in parallel:                            cir- ther    ther aa computer                    program           or    a    procedure
                                                                                                                                                                                                                        procedure within a     within        a     program.                 - -0. (."
4                                                                                                                                                                                                 or boundaries;                                                  program. 4.0
                              progressing at
        cuit. 6. a. progressing                         at the samesameintervalicintervalic distance: parallel     parallel lines   lines in            parameters. limits
                                                                                                                                             in parameters.                         limits or            boundaries; guidelines:    guidelines: to          to keep emu, '1                      6
                                                                                                                                                                                                                                                                                                 :-
         music. b. sharing the same tonic: A major
         music                                                                  majorand   and A  A minor
                                                                                                      minor are parallel  parallel keys. parameters of                          of the        discussion. 5.
                                                                                                                                                                                      the discussion.                5. aa determining
                                                                                                                                                                                                                               determining characteristic;
                                                                                                                                                                                                                                                       characteristic, tutor:            aay
         7. a. of
        7.        ofor or pertaining
                            pertainingto               operations within aa computer
                                                   to operations                             computer that    that are are performed
                                                                                                                               performed useful         useful parameter
                                                                                                                                                                  parameter for                   judging long-term
                                                                                                                                                                                            for judging            long-term surreys.  success. [1650-60;(1650-60; <<’ 14.              NLa-
        simultaneously: parallel                         processing. b. pertaining to or
                                          parallel processing.                                                 or supporting
                                                                                                                      supporting the       the metrum. metrum. See        See PARA-% PaRA-', -METER] -par.a•met•ric
                                                                                                                                                                                                   -METER]          —pareaemeteric (parra             (para metnik).1   me'uil), ui          .,;,ae
        transfer
         transfer of    of electronic data          data several bits at                       time, (disting. from serial). metfriocal,
                                                                                       at aa time.(disting.                                            _met“riecal, adj.        adj. -Usage.
                                                                                                                                                                                           —Usage. The         The use   use of   of PARAMETER
                                                                                                                                                                                                                                      PARAMETER in          in the the newer newersme       s --
        =n. 8. aa parallel line or plane. 9. anything parallel or comparable in di- "limits"
       -n.                                                                                                                                             “limits” or "characteristic"
                                                                                                                                                                               “characteristic” is             is often
                                                                                                                                                                                                                    often strongly
                                                                                                                                                                                                                                strongly criticized. Though             Though the         thes:
        rection, course, nature, or tendency, to something else. 10.                                                   10. any of the icized           _icized uses are         are now  now well  well established
                                                                                                                                                                                                             established both        both in    in educated speech          speech and axl;
_       imaginary lines bearing
        imaginary                        bearing E and W on                onthe           earth’s surface, parallel to the
                                                                                    the earth's                                                        edited writing, it                it is easy
                                                                                                                                                                                                  easy. to substitute "limits"          “limits” or "characteristics'
                                                                                                                                                                                                                                                                  “characteisig’ a{
        equator, that mark the latitude.               latitude. 11. something identical or similar in                                  in es-         desired.
                                                                                                                                                       _desired.
        sential respects: a case without a parallel. 12. correspondence or anal- pa•ranue•ter•ize                                                   paerameestersize (pa ram/i to                                    ta riz/),
                                                                                                                                                                                                                            riz/), v.t., -ized, -ibing.        -izeing. to dein-          dect
_      ogy. 13.    13. a comparison
                             comparisonof              of things as      asifif regarded
                                                                                     regardedside   side by side. 14. an ar- by                        bythethe use of parameters. (1935-40)                  [1935-40] -pa•ram/e.ter.i.zaition,
                                                                                                                                                                                                                                   —pasram/estersieza/tion, a.                               n
       rangement
       rangementof           ofan    an electrical circuit whereby              whereby all positive terminals are parametfric                      paramet/ric equaftion,         equa/tion, n. one of                      oftwotwo or more    more equations
                                                                                                                                                                                                                                                            equations expr          expres:       ,3
       connected to one         onepoint   point and all negative ones to another. 15.                             15.a   a pair of ver-               the location of            ofaa point on a curve or                          surface by determining mho
                                                                                                                                                                                                                                orsurface                                                 ead
_      tical parallel
                 parallellines lines (U)     (1) used In     in printing as a reference mark. -v.t.                         —v.t. 16.   16.toto ordinate separately. (1905-10)                    [1905-10]
       provide a parallel for; match. 17. to be in                                      in a parallel course to: The road par.a.mil.i.tar.y         pareaet                      tarey (par/a milli         mil/i terte),
                                                                                                                                                                                                                       ter’), adj., n., pL            pl. -tar-ies.
                                                                                                                                                                                                                                                              tareies. -odj.l.d    —ad. Ld
a      parallels the river. 18. to form aparallel
       Parallels                                                      parallel to; equal. 19. to show the simi- or designating an organization operating in                                                                                 in place
                                                                                                                                                                                                                                                 placeof,     of, as a supple=    supplenzt
       larity of; compare. I0.                  20. to make parallel. -adv.               —ady. 21. in a parallel course                               to, or in a manner      manner resembling a regular military force. -n.L                                              —n. 2.aye-      a pt
       or    manner. [1540-50; < Lparallelus
       ormanner.                                         Lparallélus < Gk pardllelos        pardilélos side by side -= par- -_ son employed in such a force.                                             force. [1930-35)
                                                                                                                                                                                                                       [1930-35]
       PAR-         dllelos one another] -oar/al-lel/Iv.
       Par: + dllélos                                         —par/alelel/ly, adv.                                                                  par•am.nessia
                                                                                                                                                    Pareameneesia (par/am                  (par/am nelzha), né/zha), n.          n. 1. 1. a   a distortion of memory              memay a@
    parlallel
    Par/allel bars',     bars/, n.pl. a gymnasium apparatus consisting of two hori-                                                                    which
                                                                                                                                                       whichfact   fact and fantasy are confused. 2. the                                          inability to recall them-
                                                                                                                                                                                                                                          theinability                                     hear
      zontal bars on uprights, used for various exercises. [1865-70)                                          [1865-70]                               rect
                                                                                                                                                       Tect meanings of words.             words. [1885-903[1885-90]
   par.all•lel.e.pi•ped
    Parealeleleespieped (par/a                      (par’alel/a lel/a pi/pid, -pip/id), n.                n. a prism with six par•a•morph           Pareaemorph (par/a motif),                      mort’), n. a mineral                        pseudomorph formed
                                                                                                                                                                                                                                mineral pseudomorph                             formed01       12
      faces, all parallelograms. [1560-70; < Gk parallélep(pedon                              parallelepipedon body with                 with         change in crystal       crystal structure
                                                                                                                                                                                              structure but       but not  not chemical              composition. [1875-41
                                                                                                                                                                                                                                  chemical composition:                                [185
      parallel surfaces)
                       surfaces}                                                                                                                      -—par/aemor/phic,
                                                                                                                                                          par/a•mor/phic, paria.mor/phous,     par/aemor/phous, adj.                 adj. -parla•morph/ism
                                                                                                                                                                                                                                                   —par/asmorph/ism,                      ,n 2
   par'alfel
    parallel evoluftlon,   evolu/tion, n. the independent development                              development of              ofclosely            Pareasmount (par/a
                                                                                                                                    closely par.a.mount                                (par/a mount'),
                                                                                                                                                                                                    mount’), adj.       adj. 1.   ‘1. chief
                                                                                                                                                                                                                                       chief in          importance or
                                                                                                                                                                                                                                                   in importance                    or impact
                                                                                                                                                                                                                                                                                            impst
      corresponding adaptive features in                                 in two or more groups          groupsof        of organisms supreme; preeminent. 2. above others in rank or authority; supe                                                                                     suer
      that evolved in
      that                     in different but          but equivalent habitats. [1960-65]                                                          -—n. n. 3. aa supreme ruler;               ruler; overlord. (1525-35; < AF                               AF Pnium.°11111°                    !
   par.al•lel•ism
   Parealsleleism (par/a               (par’ale      le liz/am,
                                                          liz/am, -la     -Ia liz/-),
                                                                                   liz/-), n. n. 1.1. the
                                                                                                       the fact or condition                           '-par-                                                                                                                       hence.-lC
                                                                                                                                                        = par- PER-    PeR- +      + a@ mont < LLad                ad montemmontem to        to thethe mountain,
                                                                                                                                                                                                                                                          mountain, hence.
     of
      of being          parallel; agreement
             beingparallel;                  agreement in character, direction, etc.                            etc: 2. the posi-                      ward,
                                                                                                                                                       Ward, above;
                                                                                                                                                                  above; see           see AD-,
                                                                                                                                                                                            ap-, atouta2)              —par/aemountecy, tt.
                                                                                                                                                                                                     Mount’) -par/a•mount•cy,                                   n. -Parl—Pat!3        a'nw'.
      tion or relation of parallels. 3.                          3. aa parallel
                                                                          parallel'or      or comparison. 4. the philo- ly,                            _!y, adv. -Syn.   —Syn. See         See DOMINANT.
                                                                                                                                                                                                  DOMINANT.                                      .                                              2
     sophical theory    theory that      that mental and physical          physical processes processes are     are concomitant
                                                                                                                          concomitant par.a.mour    P@feaemour (par/a              (par/a moors),moor’), n.       n. 1. 1. an anillicit         lover. 2. any
                                                                                                                                                                                                                                   illicit lover.                   any    y lover.
                                                                                                                                                                                                                                                                              lover.          115x.
_    but
      but not not causally
                       causally related.   related. 5.     5. the
                                                                the repetition
                                                                       repetition of         of aa syntactic
                                                                                                      syntactic structurestructure for     for 1300;   1300; ME,  ME, from    from the    the phrase
                                                                                                                                                                                                 phrase par     par amour
                                                                                                                                                                                                                       amour by       by or  ot through
                                                                                                                                                                                                                                                   through love      lovei <,:OF             ] i
                                                                                                                                                                                                                                                                                           ',:.
     rhetorical
     thetorical effect. 6.                     raratuel EvottrrioN.
                                          6. PARALLEL           evowuTion. [1600-10)     [1600-10] -parfal.leVist,
                                                                                                          —par/alslel/ist, n.             n.        par.a.myx.o.vi.nis
                                                                                                                                                    PaF*asmyxeosvierus (par                            (par/a          mik/sa vi/ras.  vias, --mik/se         tk, vWi),fon
                                                                                                                                                                                                                /a mik/sa
   par.al•lel.o•gram
   Parealeleleoegram (par/a                     (par/a lelialel/a gram'),
                                                                     gram’), n.          n. a quadrilateral having         having both   both         -rus.es.
                                                                                                                                                      ~FUsees. any      anyof     of various RNA-containing
                                                                                                                                                                                                       RNA-containing viruses           viruses of      of thethe
                                                                                                                                                                                                                                                                         family r t. 'ee.1
                                                                                                                                                                                                                                                                                                  2
     pairs of
     pairs        of opposite
                       opposite sides       sides parallel
                                                      parallel to    to eacheach other.  other. [1560-70;
                                                                                                    [1560-70; << LL              Lipanit              oviridae,           distinguished
                                                                                                                                      paral- oviridae, distinguished by a helical nucleocapsid         by    a    helical        nucleocapsid              surrounded
                                                                                                                                                                                                                                                          surrounded                    ae
                                                                                                                                                                                                                                                                                        by
     lelogrammum
     llogrammum <                  < Gk   Gk parallelOgrammonl
                                                 parallélégrammon)                                                                                    velope: includes
                                                                                                                                                      mv                includes viruses causing measles and murnPs•                                        mumps:
                                                                                                                                                                                             viruses causing measles and                                                          law
                                                                                                                                                    init,eyxlopoev:iruins. u11960-65)                                                                    as         a toolor        over   toga'
                                                                                                                                                    pa.rang              (par/ang),
                                                                                                                                                                           (par/ang), n.         n. a  a large,
                                                                                                                                                                                                           large, , heavyheavyheavy knife
                                                                                                                                                                                                                                      knife used  used as a tool
                                             lek
                                  parallelogram
                                                                      i                               [| f-7                                           : rang (par“ang),
                                                                                                                                                                               inMalaysiaandIndonesia. [1850-55;< Malay)
                                                                                                                                                      in Malaysia and Indonesia.                                                           Malay)                                ssrisedbi
                                                                                                                                                                                                                                                                             terized         WI
                                                                                                                                                    Pareasnoiea (par/a
                                                                                                                                                    par.a.nol.a                    (par/a noi/a),noi’a), n.    n. 1. 1. aa mental           disordercharae
                                                                                                                                                                                                                              mental disorder                 character
                                                                                                                                                                                                                                                               others,s_n_
                                                                                                                                                                                                                                                                                 0, gal  _0.4
                                                                                                                                                                                                                                                                                        e,"00
                                               a                                                                                                      tematized
                                                                                                                                                       tematized delusions   delusionsascribing hostile
                                                                                                                                                                                                  ascribing           hostile      intentions
                                                                                                                                                                                                                                    intentions           to
                                                                                                                                                                                                                                                          10    OFT.               of     ob
  pa.ral.y.sis
   Pasraleyesis(po            (paral’o   rallasis), sis), n.,mpl.   pl. -ses           (-see). 1.
                                                                            “505(-si2/).             1. a.a                                           with       a sense of                                         baseless or               excessive dis .1;,, °'e. Ix
                                                                                                                   loss or impair
                                                                                                               a loss                                 hasse                           l mission.
                                                                                                                                                                                           ission. 2.
    ment of movement or sensation in a body part, caused or impair-                                                                                   [1805-15;             <     NL < Gkpardnoia madness:
                                                                                                                                                                                                               2.baseless              Or Xcess
                                                                                                                                                                                                                                          See
                                                                                                                                                                                                                                                  pAmi,No.use.,,
                                                                                                                                                                                                                                                              us ul               4
Or  disease         ofesp.the
                         the nerves,
                                 nerves,            braln,atate     spinal              Cony b.Pe        egaused         by
                                                                                                                         BY injury
                                                                                                                                 injury or  oF      pareacncldl                       (vend   oe    ei                 madness:         See        rnold.
                                                                                                                                                                                                                                         paria.nolfdal,                    Ob
                                                                                                                                                                                                                                                                            1     IE00gp1
                                                                                                                                                                                                                                                                               .,,'
a   disease
    by      this, of              paley.       2. brain,       oroF spinal
                                                                      ne cord.       cord.     b.  a disease characterized
                                                                                                   a   disease         characterized                par•a•nold
                                                                                                                                                      Pryrsenold                 (par/a
                                                                                                                                                                                 (par/a noid'), noid’), adj.  adj. 1.    1. Also,
                                                                                                                                                                                                                              Also, par/aetestrom pi
    by this, esp. palsy. 2. a state of helpless stoppage                                                                                              feting from paranoia. -rt. 2. a person suffering Ir°,1[` r
    {1515-3s;            be              Gh       pardeis
    (1515-25; < L < Gk pardlysis - paral,ein to loosen            =      neDless           stoppage         or
                                                                                                            or   inability
                                                                                                                 inability           to
                                                                                                                                     to   act.
                                                                                                                                          act.         Tigggqeom                    paranoia.            —n.
                                                                                                                                                      [1900-05; PARANOI(A) + -OW, with base and suffix mergeolto orals
                                                                                                                                                                                                                      2.     a    person,          Sur                                        aset
    Oneside
    one              (part: PARR-'
             side (pars-             ranas'+        + IWet to      to loosen)
                                                                         looser)se                    esee     (i.e., disable) on
                                                                                                                Li
                                                                                           + -sis -sis; cf. PALSY] e        disable)       on       pareaxnorsn
                                                                                                                                                    paria.nor.mal se                       (par/aime    nOr/mal),   with adj.  baseof    andor  ee ealing Cat                                  and
  paralysis
  paralfysis
    aral’yatsagit        ag/istans(aj/i
                         agfi.t.ans                          tanz’),1%
                                                    (ajii tanz/),           n. PARKINSON'S
                                                                            n.       Panuneoyen          cst
                                                                                                        DISEASE.
                                                                                       PARKINSON'S DISEASE,
                                                                                                                          [  < NL: lit., or
                                                                                                                           [<<     NL:  li,
                                                                                                                                                      erceptions
                                                                                                                                                      perceptions
                                                                                                                                                      Gr   exmace
                                                                                                                                                                              ovcu
                                                                                                                                                                           poor  occurring eg
                                                                                                                                                                                         erine,
                                                                                                                                                                                                        nes
                                                                                                                                                                                                      without
                                                                                                                                                                                                      without ee
                                                                                                                                                                                                                               ake
                                                                                                                                                                                                                        scientific       explanation,
                                                                                                                                                                                                                                            explanari°,           1
                                                                                                                                                                                                                                                                  1     ,4, apy     ade.      .A.   j.
    shaking paralysis)                                                                                                                                     extrasensory perception. [1915-20) - paria.nor I- bridesion
                                                                                                                                                                                                                                           parfaenor"eall:gh b

a Pareaslytele. (par/a
  par.a•lyt•Ic                (par’a lik),n.1.a                        person
                                                               1. a person affected      affected with   wi paralysis.         is.            aa; par.a.nymph
                                                                                                                                                    P2CANYMPh(pars                      (par/a none nimf/),rea.      rt. 1. a        groomsman
                                                                                                                                                                                                                                            groomsmanied       of ath
                                                                                                                                                                                                                                                               °r      3 eUe      bridecej
    2.;affected
   2.    affected with  with or    orsubject
                                          subject to    toparalysis.paralysis. 3.
                                                            Paralysis.              33.pertaining
                                                                                        pertaining    with
                                                                                                         to
                                                                                                         to or paralysis.
                                                                                                              or   of the
                                                                                                                   of    the nature  —adj.
                                                                                                                                     -adj.
                                                                                                                                            ef        "(in anci
                                                                                                                                                     (in      ancientanent
                                                                                                                                                                       cy Greece)       Spats a.
                                                                                                                                                                                  Greece)            nit),
                                                                                                                                                                                                    a,    aa friend  m1.who    who8 BoaccomPan
                                                                                                                                                                                                                                          accomPaeer          ism
                                                                                                                                                                                                                                                               edinyinIs
                                                                                                                                                                                                                                                                     aid
                                                                                                                                                                                                                                                                      iq  the who
                                                                                                                                                                                                                                                                              who          esg pt
   paralysis. (1300-50; ME paralitik < L paralyticus <
    Paralysis.           (1300-50;              ME  paralitik             <      L   paralyticus         <    Gk paralytikds    nature      of
                                                                                                                                            =         when        he      went      to
                                                                                                                                                      when he went to brin home the bride.   bring      home      the     bride.          ae         Priedre
                                                                                                                                                                                                                                                           rl
                                                                                                                                                                                                                                                            o a
                                                                                                                                                                                                                                                     paranymPhs      tn    phas cel:  ie,edri“Apt
                                                                                                                                                                                                                                                                                              Y. stse
                                                                                                                                                                                                                                                                                                    ,
                                                                                                              Gk     paralytik6s            -                                                                                     95. b. [La bp
   araly- (see
   paraly-         (see PARALYSIS)
                           paraLysis) +           + -tikos -Tic) -r1c] -—par/as   pari                                                                the    bride         to                                                                                                the
                                                                             IS
                                                                                             lyt/iecaloh adv.
                                                                                          a.lyt/I•cal.ly,
                                                               “lyzed, slyzsing. 1. to affect Vv.
                                                                                                                                       lye
                                                                                                                                                      the bride to groomsman,    the
                                                                                                                                                                                   th bridegroom. lo   the
                                                                                                                                                                                                            i       [1585-lit.,
                                                                                                                                                                                                             bridegrooin.
                                                                                                                                                                                                                                     .5 <perso" besic
                                                                                                                                                                                                                                      (1585-95;
  Pareaelyze
  par.a•lyze             (par/s i), vA
                           (par/a                     v.t., -lyzed,             -lyz.Ing. 1. to
                                                                                                                         with paraly-                 ninymphos
                                                                                                                                                      rdnymphos groomsman, bridesmaid, lit..
                                                                                                                                                                                                       bridesmaid,                                       <
                                                                                                                                                                                                                                                            beside I 8       ide



   sis. 2. to bring to a condition of helpless stoppage affect                                                           with paraly-                                                                                                       Person                          Paralysis OP
p
Algo spBi parvanyse’ [1795¢1805;backee
                                    o  e (9 St. arvanarrersis (para
   Also, esp. Brit.. paria•lysei. [1795-1805; back
                                                                                                            or inability to act.                      PAM-',
                                                                                                                                                    par.a Ploaw
                                                                                                                                                                   NYMPH]
                                                                                                                                                                                                                                                    rt.    Pa-
   sis] -paria•ly.zaftion,
   SIS]      —par/aelyeza/tion, n.                                  rss,
                                                      n. -parfa•lyzier,  ya'ssis PAA
                                                           —par/aslyz’er, n,                n.
                                                                                                   formation from PARALY-
                                                                                                                on from raraLy- of                    of the
                                                                                                                                                                        •r e e t•lstmi s hs(.parla pa resis, -par/a
                                                                                                                                                           thee lower limbs > P® '@”sis: -Par’?
                                                                                                                                                                                                                                          sis),                                                 fice
                                                                                                                                                                                                                                        wall SS»                    tioni‘ow   ja apfdi°11101:
                                                                                                                                                                                                                                                                               ina         Beat
                                                                                                                                                                                                                                                                              5



                                                                                                                                                                                                                                                   oF elevbarntialb                          KO
                                                                                                                                                                                                                ;


  par.a.mag.net
  Pareaemagenet (par/a                 (par/a maginit,
                                                     mag/nit, par/a   par’a mag/-),  mag/-), n,   n. a bodyorsubstance par.a.pet
                                                                                                 it

                                                                                                       a body or substance                          Pareaspet (par’a pit, -pet’), n. 1, a. a wall
                                                                                                                                                                              (parla pit,                                                         or    elevatior                      “         iH
   that,
   that, placed
              placed in     in a a magnetic
                                      magnetic field,     field, possesses
                                                                                                                                                                                                            1 m 1. a. a
                                                                     possesses magnetizationmagnetization in direct pro.
                                                                                                                      in direct pro-                 pan.
                                                                                                                                                      ici €8P.  esp. one    One at     at thethe    outer
                                                                                                                                                                                                    outer         edge       of   a   rampart. a                 an.c1„e  yor the
                                                                                                                                                      wall or
                                                                                                                                                     wall       or barrierat
                                                                                                                                                                        barrier at the edge ef aofbalcony.        edge            a rampart 2
                                                                                                                                                                                                the-pet edge' of a balcony, roof,                  roo be
ESSE                                                                                                                                                                                                                                                                _......0./1
                                                                                                                                                                                                                                                                                     NINE_0001096
                              Necy
                                   1105 ent               Case
                                                      citified
                                                           i
                                                                     with the
                                                                    with     6:20-cv-00277-ADA
                                                                              the rockrock Scyl  Scylla. -Idiom.        idiom. 3.                Document                      42-6 Filed 10/30/20                               Scyph
                                                                                                                                                                                                                                  scyphozoan      ozoan         Page   toto seal  8 ofing8 wax
                                                                                                                                                                                                                                                                                sealing              wax
1
                                   . lite id,edi,,           ween
                                                               betweennt      two
                                                                               . w.ciequally
                                                                                         anyefquaclLp Perilous
                                                                                                          aerrijaln        atlhternclassativbetween
                                                                                                                   ouosfalternative          essc.            sea/ gate', nan              rt. a navigable    ‘gable channel giving access to the
                                                                                                                                                                                                                               channel           giving
X
n), n. any cnidarian of
                                         CtoT       siffa      &an).                                                                                             65]                                                                                            access        to the sea. sea.     [1860
                                                                                                                                                                                                                                                                                                    [1860-     -
2                          asitn'a
                        the class §
                      (otbean                                                                                                                      Ypho- e
                         0;4100 il11!,(ose
                                    .

                                                   the truematne     marrT9e1jjelyishes,
                                                                                  ojellyfishes.
                                                                                    e                   L-a
                                                                                                       —ad)                                                   sea.glrt
                                                                                                            s 4 12.                                                  s ie se eal surr
                                                                                                                         belonging
                                                                                                                             belongingeee        or per-               .           (sidgfirtf),             adj.             ousi      ted    by    the
                                                                                                                                                              sea.go.ing (selgo/ing). surrounded
                                                                                                                                                                                                                                                             sea.
                                                                                                                                                                                                                                               by the sea. (161                5-25)
                      Hipotesing5:ME             r bes Moons.zo 5 (1910-15;1 scytheing.       < NL  _ rt,Scyphozova)}
                                                                                                              zpa itoozoolac)o) .                                                                                                                                       [1615-25]
                    ieeprishseson                   r,,
                                                           scythed, lied,scythsing              . —n. 1. a tool consistin        consisting      g  of    a      vessel. 2. seafaring.                                adj. 1. designed or fit for going to sea, as a
                                                                                                                                                                                                              11820-30]
                                                                               anangleangleto      toaa handle,                                      of a sea'
                                   Gi 40'astened at
                                                          ffastened at an                                   handle,,for      forcutting                                   grape", n. 1. a tropical American
                                                                                                                                                                         baceeet

                        P'$ng     1°-,h).DUCE,it.
                                                iarie' ,as                                                                         cuttingerase                                                         a B.ltopieal
                                  (si....
                                           ,                                                                                                      grass                                                              American tree,

                             •         .a IN A —v.t.          _e.r.2.2.toto cut    cut or ormow mow with    with aa scythe.                                      buckwheat family, bearing grapelike
                                                                                                                                                                                                                                    Coccoloba uvifer
                                                                                                                                                                                                                                                       tree, Coccotoba uvifera. of the
                                                                                                                                                                                                                                                     a, of the’

                                                                                                                            scythe. [bef   [be     900;
                                                                                                                                                                         2
                                                                                                                                                                           t




                                                                                                                                                            . 2.
                                                                                                                                                                                     f




                                                                                                                                                 -   900;
                                                                                                                                                                                               e




                                                                                                                                                                                                                                                  clusters of edible purple berries.
                                                                                                                                                                                                           {



                                                                                                                                                                                                                     a



                                                                                                                                                                                                                                a




                         _sCa                 ane                                                                                                                     the
                                                                                                                                                                                                                                                 C




                                         by    ban"'   ler     •  r sigdi,
                                                                     sigdi,    C.
                                                                              c.     ON
                                                                                    ON      sigthr)
                                                                                           sigthr)                                                        2                   fruit itself. [1570-80]
                                                                                                                                                                                                                                                                o




                               et, '"
                                                                                                                                                                                                                                                                     e




                                                                                                                                                                                                                                                                                  p




                                                      earhe
                                                                                                                                                                                                                                                                                               b




                              NM            O, ST), n._1.                                                                                                     sea'
                                                                                                                                                             sea’            green
                              tog st,
                                                       an). n. S1.Eurasian      member of
                                                                           aa member               of any
                                                                                                        any of    ofaa groupgroup of     of pastoral
                                                                                                                                                               sree
                                                                                                                                                                           green',
                                                                                                                                                                               i        /,        n. a clear   clear,, light,
                       rr..4 ,,,,-,thie                                     Eurasian steppes                                                  pastoral green',                   adj.
                                                                                                                                                                                                                             light, bluis       i h green, [1590-1600]
                                                                                                                                                                                                                                            bluish        green. [1590-1600] —sea                   -sea'-     /-
                        )010 tS:
                                          Fe 0,h00
                                         git’ ed the
                                                ba biced the S
                                           in! ihe
                                                 ftheir       Scythians.
                                                            scythians.
                                                     the language.
                                                               language. [1535-45]
                                                                                   -adj.
                                                                                —adj.
                                                                                   [1535-45]
                                                                                              steppes in
                                                                                                 3.
                                                                                                3.    of
                                                                                                     of   oror
                                                                                                              in antiquity.
                                                                                                                      antiquity. 2.\the
                                                                                                                    pertaining
                                                                                                                  pertaining           to
                                                                                                                                          2. the Ina
                                                                                                                                         to Scythia,
                                                                                                                                                      Ira.    sea'
                                                                                                                                              Scythia, sea' hare',
                                                                                                                                                                      sea’
                                                                                                                                                                          gull',
                                                                                                                                                                            ull”,        n.
                                                                                                                                                                                       ‘n.
                                                                                                                                                                                    hare’,     aagull,
                                                                                                                                                                                          rt. any
                                                                                                                                                                                                 1

                                                                                                                                                                                                      gull,
                                                                                                                                                                                                       A      esp.
                                                                                                                                                                                                                esp.
                                                                                                                                                                                                                »
                                                                                                                                                                                                                         any
                                                                                                                                                                                                                      €Sp.

                                                                                                                                                                                                                           any of the marine
                                                                                                                                                                                                                                any
                                                                                                                                                                                                                                    ofof
                                                                                                                                                                                                                                          the
                                                                                                                                                                                                                                           the   marine
                                                                                                                                                                                                                                                        mari      species. (1535-45)
                                                                                                                                                                                                                                                               specie
                                                                                                                                                                                                                                                                          s,   (1535-
                                                                                                                                                                                                                                                                                     45)




                                          e
                                                                                                                                                                                    +f.
                                                    their                                                                                                 "                                                  sluglIke
                                                                                                                                                                                                       any sluglik
                                                                                                                                                                                                                               marine gastropod
                                                                                                                                                                                                                        e marine                  gastropod molh
                                                                                                                                                                                                                                                                     mollusk, genus Aptysia,
O"                           rit, ans,angse °I- Gard deviation.deviation.          s=  . t                                                                   canhaving   e aapair   pair of    of   tentac
                                                                                                                                                                                                      tentacles  les resem
                                                                                                                                                                                                                         resembling blingrabb             it   care.
                                                                                                                                                                                                                                                  rabbit ears. tise                 er bic
                                                                                                                                                                                                                                                                                                            ic

                     Pbwoft"'"--;;:;odard standafe           nce. [<         L Scientia                                                                       sea'         hol'Iy,                                                                                          [1585-951
               I ct?oa:s• r of                      Science.           1.<           nen         e
                                                                                               tae   Doctor
                                                                                                      Doctor)       ]   2.
                                                                                                                         2.  special
                                                                                                                              special      delive
                                                                                                                                            delivery. parsley
                                                                                                                                                               parsley.farei ne ia
                                                                                                                                                                                               n.       an     Old        World
                                                                                                                                                                                                              Old World plant, Eryng
                                                                                                                                                                                                                                          plant.       Eryngium    ium maritimum, of the
                                                                                                                                                                                                                                                                             maritlmum. of the
                               ctor OFS Geviation.           deviauon.                . .                                                                                50]
                                                                                                                                                                                 family, with stiff, fleshy leaves and pale blue
                                                                                                                                                                                                  ly, with

                           1I- 12°,.:°scandard
                                                                                                                                                      ae         50]
                                                                                                                                                                                                                 stiff,      fleshy leaves and
                                                                                                                                                                                                                                               Pale blue flowers.
                                                                                                                                                                                                                                                                                     flowers. 11540-
                                      I
                                                                                                                                                                                                                                                                                                  (1540-

                     ,e,
                     94                 a
                                              Strategic
                                                         jic Defense
                                                                 Defense       Initiative.
                                                                           Initiative.
                                                                                                                                                             Sea/
                     Y,;:,0131:;-,,J                   Democratic
                                                            mocratic Society. Society.                                                                        sea' horse  horse'      / or   or sea/h
                                                                                                                                                                                                    sea'horse',orse/
                                                                                                                                                                                                                 orse/,     , n.   n. 4.1. anany of various fishes
                                                                                                                                                                                                                                  rt.     1.   any      of
                    41-;„eS: 5•11" fora      for aMuthe             astern. 3.                                                                                 Bippec        ampus, of                                                                         various         fishesi of  of tithe genus
                                                      southeastern.                3.Stand
                                                                                       Standard   ard Englis
                                                                                                           English.     h,                                      Hippocampus.                      of thethe pipefis
                                                                                                                                                                                                               pipefish      h family
                                                                                                                                                                                                                                  family,, having havingaa prehen     prehensile  sile tal tail,erec            t
                     A stVients
                     fP"            ,..ast. 2.                                                                                                                  gated snout,
                                                                                                                                                               Baled
                                                                                                                                                                              snout,         and
                                                                                                                                                                                           and         aa head bent at right angles                                                                an elon•
                  #5,                                                                                                                                                                                       head bent at right angles to                             to thethe body.
                    r bee iuthS
                             youh701g    1 selenium.
                                        ,_boi         selenium.                          es                                                                     marine
                                                                                                                                                               raqiine         animal with the foreparts of
                                                                                                                                                                                animal             with        the      foreparts of a horse and the hind
                                                                                                                                                                                                                                                                                  body. 2.    2.2a fabled
                                                                                                                                                                                                                                                                                                       fabled
                  4
                    A I?, 5)".meaning                          apart," occurring
                                                            vapart,” occurrin                     in loanwo
                                                                                                        loanwords               from Latin:                                                                                                       a  horse          and      the
                                                                                                                                                                                                                                                                                      hind parts
                                          meant‘sé(4)"                                                                                                                                                                                                                                           parts of
                                                                                            g in
                  9 c' ei mean
                                                                                                                       rds from            Latin: se:   se-      ish. (1425-75; late ME sehors walrus; cf.
                                                                                                                                                                 fish.      [1425-75: late ME sehors walrus; cf. GGSeepfer                                                     d]
                                                                                                                                                                                                                                                                                                           of ©a
                    jaald., prefa , , L se(a) (prep.),           (pfep•),sé            (prefix) without
                                                                                se- (prefix)            without,            apart]
                                                                                                                        , apart)                                                                                                                                  Seepferd]
                                        1 salt.waters that                           cover       the greater
                    0%.caltli•            ' the salt waters that cover                      the          greater      partpart of  of thethe earth's
                                                                                                                                                earth's
                    P'. fast     rt. yin1.division of        of these        waters,, of
                                                                   these waters,             of Considera
                                                                                                    considerable                extent, marked
                                       <a
                                                                                                                        ble extent,           marked
                          O.„                                     ocean: the   the North             Sea.        3.3. aa large,
                            "2,2
                   P,--Ix ' A bow
                                                       dvis%es; ocean:                    North       Sea.                 large,     landlock
                                                                                                                                        landlocked
a.                Ad4 ty Pn. te7 . ceturbule
                                       -MUndarieS;
                                                   the turbulence      nce of    of thethe oceanocean or     or otherother body body of    of watec
                                                                                                                                                 water,
                  unite wind.                                  5.5. the     waves.6.
                                                                     the waves.             6. large
                                                                                                  a.large wave:   wave: The     The heavy
                                                                                                                                        heavy seas
                    ce  h.°1w3      b y    the wind.                                                                                                seas
           ! oold ved us. 7.2a widely                                         extended ér
                                                                 widely extended                   or overwhelmin;
                                                                                                         overwhelming quantity-                 tity: a
                   poetaned
                     ,-„st 0u,t s;aa $62.
                                              us.
                                             sea of
                                                      7
                                                     of(701
                                                                ubles.       8.   the     work,
                                                            troubles. 8. : the work, travel, and     travel,             and shipbon  ipboardte
                                                                                                                                  shipboard          life
                                                                                                                                                                                                                        sea
                                                                                                                                                                                                                          sea horse,
                                                                                                                                                                                                                                  horse,Hippocampus
                                                                                                                                                                                                                                                 Hippocampushudsonius,      hudsonius,
t.                gat                                                                                                                                  life                                                             length
                                                                                                                                                                                                                         length33 to        to44 in.
           I fist siqfsts £579, of, pertaining
                  ;ffaces' aat sea,            dj, 9. of. pertaining to,                   to, ot   or adapted
                                                                                                          adapted for          for use
                                                                                                                                     use at    at sea,
                                                                                                                                                     sea.                                                                                           in.(8   (8to to 1010cm) cm)(def.
                                                                                                                                                                                                                                                                                  (def. 1)  1)
                           OW-              at   sea,        a.   on
                                                           a. on the     the   ocean.
                                                                              ocean.            b.
                                                                                               b.     perplexed;
                                                                                                 perplex            ed; uncertai•n, Also,
                                                                                                                              uncertain.           Also,
                   il,...„
                 iam
                                    la.
                   --IP'''        Moov the
                                  follow         the $e2,  sea, to        pursue aa nautical
                                                                     to pursue               nautical career.   career.. 12.     12. go go to  to sea,
                                                                                                                                                     sea,
                oc          st.fon                                    b. to    embark oa
                                                                           to embark             onaa nautical
                  10;w                  en aa voyage.
                                                   voyage. b.                                               nautical career.    career. 13.   13. putput
                    ff                        embark
                                                  bark on      on aa sea        voyage. [bef.
                                                                          sea voyage.                         900; ME
                                                                                                      [bef. 900;                  see, OE
                                                                                                                             ME see,      OE stt,    sac c.
                  r°,;',ea,
                  ...,,
                pee                      to
                                       tC32(0),    se(o), ON      ON ser scersea,sea, Go   Go saiws
                                                                                                  saitvs sea,  sea, marsh                            ”
n
 1
 OO
    any
                (ft
                  ".;",,,-/
                                05.0HG
                                      r
                                             -4,
                                    or, n. any    any of           various devices
                                                             of various           devices that      that are are dropped
                                                                                                                          marsh]
                                                                                                                       dropped at  PP
                                                                                                                                        at thethe end      end          .
                                                                                                                                                                                               tl

             af
                iii
                      2 hold the bow of
                        - IO  th°ho'Id the            bow of aa vessel    vessel into  into the  the wind.
                                                                                                         wind.
             ieee,dabk                          a. any solitary,                                                                                              sear-island (or
                                                                                                                                                             sea/-is/land                      (or Sea/  Sea' Is/land)
                                                                                                                                                                                                                     Is/land) cot/ton,       cotton, n.             n. aa long-fibered
                                                                                                                                                                                                                                                                               long-fibered cotton,     cotton,
                              mfone, n. any salary,                                 attached marine
                                                                               attached                marine polyp     polyp of    of thethe orderorder Gossypium
                                                                                                                                                                Gossypium barbadense,   barbadense, raised           raised orig.   orig. in    in the
                                                                                                                                                                                                                                                     the Sea           Islands and’now
                                                                                                                                                                                                                                                               Sea Islands             and'now grown     grown
               gai,f iae. having     wing      aa firm,          gelatinous body
                                                    firm, gelatinous                   body toppedtopped           with tentacles.
                                                                                                                 with        tentacles.                        chiefly
                                                                                                                                                                chiefly in     in thethe West   West Indies.Indies. (1795-1805,
                                                                                                                                                                                                                              [1795-1805, Amer.         Amer.]       ]
              ‘aut
              h'bost          Mas)  (bas),       1.
                                                  n.     1.   any
                                                               any  of  of   numerous
                                                                             numerous               marine
                                                                                                     marine          fishes
                                                                                                                      fishes      of
                                                                                                                                   of   the
                                                                                                                                         the    family
                                                                                                                                                 family sea/  sea' kale’, kale', n.       n. aa European
                                                                                                                                                                                                       European broad-leaved broad-leaved maritime         maritime       plant,
                                                                                                                                                                                                                                                                               plant, Crambe
                                                                                                                                                                                                                                                                                           Crambe mari-    mari-
            ra dae, characterized by a large mouth and an exposed
                        .•Jae, characterized by a large mouth and an exposed upper
                k5ra 3:Jk,
                                                                                                                                                 upper tima,    tima, of          the mustard
                                                                                                                                                                             of the        mustard family.      family. [1690-1700]
                                                                                                                                                                                                                                 [1690-1700)
o
                         Zany of          numerous
                                         numerous                related
                                                             related           or
                                                                              or     similar
                                                                                similar              marine
                                                                                                     marine            food
                                                                                                                      food       fishes.
                                                                                                                                fishes.                      sea’       f
                                                                                                                                                              seat king/, king', n.       n. aa Viking           pirate.                          -
             ia La             On rn.                                                                                                                                                                   Viking        pirate.
             ;bad wens),      (Si/bedt),           n. seartoor.
                                                           SEAFLOOR. [1830-40][1830-40]                                                                      seal’
                                                                                                                                                              seal' (sél),  (set), n.  n. 1.    1. an        embossed emblem,
                                                                                                                                                                                                      an embossed                  emblem, symbol,     symbol,letter,     letter, etc.,etc., usedused as   as at- at-
           aeIv,pte (Setie'), in. a member         na               member            of
                                                                                       of      the
                                                                                                the      U.S.          Navy        construction
                                                                                                         U.S. Navy construction testation                       testation or        or evidence             of  of authenticity.
                                                                                                                                                                                                                      authenticity. 2.              2. aa stamp,
                                                                                                                                                                                                                                                               stamp, medallion,
                                                                                                                                                                                          evidence                                                                           medallion,ring,       ring, etc., etc.,
               ix.baos charged with building airfields, landing facilities, etc., in engraved
             ‘esas charged                         with         building         airfields,           landing        facilities,             etc.,      in
                                                                                                                                                                engraved with        with such     such aa device, device, for      for impressing
                                                                                                                                                                                                                                             impressing paper,        paper, wax,   wax, lead, lead,or   or the  the
             Bui            areas. 1942,
               .....,<i aeas.             11942, Amer.;  Amer.; sp.       sp. form
                                                                                form of     of the the letters
                                                                                                           letters CB,     CB, for for Construc-
                                                                                                                                          Gonstruc- like.       like. 3.3. the           impression so
                                                                                                                                                                                the impression                             obtained. 4.
                                                                                                                                                                                                                   so obtained.                       an authenticating
                                                                                                                                                                                                                                                  4. an       authenticating mark           mark or    or sym-
                                                                                                                                                                                                                                                                                                             sym-
                      SzwIzon]
             sn:-.fataon)                                                                                                                                       bol, orig.
                                                                                                                                                               bol,        orig. wax wax with     with an    an impression,
                                                                                                                                                                                                                    impression, attached        attached to         to aa legal         document. 5.
                                                                                                                                                                                                                                                                             legal document.                    5. aa
            gibeoror sea’
           Shin                       sea/ bird/, bird', n.       n. aa birdbird frequenting
                                                                                      frequenting          the   the sea  sea or       coast. Also
                                                                                                                                 or coast.          Also piece  piece of      of waxwax or               similar adhesive
                                                                                                                                                                                                  or similar               adhesive affixed     affixed to                   document, envelope,
                                                                                                                                                                                                                                                                  to aa document,                   envelope.
                         seafowl. [1580-
             :i:aiseafowl,
            dda                             [1580-90]    90]                                                                                                   door,
                                                                                                                                                                door, etc.,   etc., that that must   must be      be brokenbroken when      when the               object is
                                                                                                                                                                                                                                                          the object             is opened.
                                                                                                                                                                                                                                                                                      opened. 6.        6. any-any-
            lelibisicuit n.
           w/tisait,                     n. ship                           hardtack. [1670-80]
                                                           biscuit; hardtack.
                                               ship biscuit;                                    [1670-80]                                                      thing
                                                                                                                                                                thing that            tightly or
                                                                                                                                                                             that tightly               or completely
                                                                                                                                                                                                             completely          closes closes   or  or secures
                                                                                                                                                                                                                                                             secures aa thing.  thing. 7.    7. something
                                                                                                                                                                                                                                                                                                   something
            &board (s@/b6rd’,
           auboard               (seThordi, -bord’),    -bore), n.        n. 1.1. thethe lineline wherewhere land      land and  and sea  sea meet.
                                                                                                                                                  meet. that    thatkeeps  keeps aa thing    thing         secret: Her
                                                                                                                                                                                                      secret:              Her vow  vow was    was the  the seal  seal that        kept her
                                                                                                                                                                                                                                                                           that kept                 silent. 8.
                                                                                                                                                                                                                                                                                             her silent.           8.
             11:rison bordering
            Lingin                bordering aa seacoast:      seacoast: the      the eastern              seaboard. —adj.
                                                                                          eastern seaboard.                      -adj. 3.      3. bor-
                                                                                                                                                    bor- aa stamplike
                                                                                                                                                                    stamplike label,       label, esp.     esp. as          given to
                                                                                                                                                                                                                     as given                   contributors to
                                                                                                                                                                                                                                           to contributors                            charity: aa Christ-
                                                                                                                                                                                                                                                                            to aa charity:               Christ-
             tc.-,,, on the
            ‘eegon             the sea.          [1780-90]
                                       sea. [1780-90]                                                                                                           mas seal.
                                                                                                                                                               mas         seal. 9.   9. aa mark,  mark, sign,    sign, symbol,symbol, or              the like,
                                                                                                                                                                                                                                                  or the                    serving as
                                                                                                                                                                                                                                                                 like, serving                    visible evi-
                                                                                                                                                                                                                                                                                           as visible            evi-
           in.bome (s8/b6rn/,
          subome                 (sAxirni, -born/),    -born'), adj.               carried onon
                                                                         adj. carried                or   or overover the   the sea.
                                                                                                                                   sea.                         dence of
                                                                                                                                                               dence                something. 10.
                                                                                                                                                                              of something.                              anything that
                                                                                                                                                                                                                10. anything                            serves as
                                                                                                                                                                                                                                               that serves                    assurance, confirma-
                                                                                                                                                                                                                                                                        as assurance,               confirma-
           yr/bream',
          w/       bean”, n.            n. anyany of          various porgies,
                                                       of various             porgieS, as             Archosargus rhomboidalis,
                                                                                                as Archosargus                   rhomboidalis, tion,            tion, or         bond: She
                                                                                                                                                                            or bond:              She gavegave the   the plan  plan her   her sealseal of         approval. 11.
                                                                                                                                                                                                                                                             ofapproval.                     Plumbing. a.
                                                                                                                                                                                                                                                                                      11. Plumbing.                 a.
            :t5:dng the
           tag                 the Atlantic
                                       Atlantic Ocean.    Ocean. [1520-30][1520-30]                                                                  .         aa small
                                                                                                                                                                    smallamount -amount of                   water held
                                                                                                                                                                                                      of water             held by     by aa trap trap to          exclude foul
                                                                                                                                                                                                                                                              to exclude                     gases from
                                                                                                                                                                                                                                                                                    foul gases           from aa
                   breeze’, n.
           Mr/breeze',                                thermally produced
                                          n. aa thermally                    produced wind         wind blowing blowing from       from aa cool     cool sewer  sewerororthe         the like.  like. —v.t. -v.t. 12.      12. to         affix aa seal
                                                                                                                                                                                                                                   to affix                seal to   to in       authorization, testi-
                                                                                                                                                                                                                                                                           in authorization,                   testi-
            xissuface
           awa          surface onto  onto adjoining
                                                 adjoining warm        warm land.   land. [1690-1700]
                                                                                                 [1690-1700]                                                    mony, etc.
                                                                                                                                                               mony,           etc. 13.   13. to            assure, confirm,
                                                                                                                                                                                                     to assure,              confirm, or               bind with
                                                                                                                                                                                                                                                  or bind           with ororasas      ifif withwith aa seal.   seal.
           tV (apItain, n.
          ¥Wap/tain,                      n. the        master of
                                                the master              of aa seagoing
                                                                                 seagoing            vessel. [1605-15]
                                                                                                 vessel.               [1605-15]                                14. to
                                                                                                                                                                14,           impress aa seal
                                                                                                                                                                         to impress                    seal upon upon as             evidence of
                                                                                                                                                                                                                               as evidence                      legal or
                                                                                                                                                                                                                                                          of legal               standard exactness,
                                                                                                                                                                                                                                                                            or standard             exactness.
          1u/change', 1.
         w22nge,                                                  transformation or
                                                   major transformation
                                         n. aa major                                                   alteration. [1600-10]
                                                                                                 oralteration.                                                  measure, quality,
                                                                                                                                                               measure,              quality. etc.        etc. 15. 15. to          close with
                                                                                                                                                                                                                             to close                            fastening that
                                                                                                                                                                                                                                                 with aa fastening                  that mustmust be     be bro- bro-
          5t chest',n.
         pest                      ri. aa chestchest for           a   sailor’s
                                                            for a sailor's            personal
                                                                                      personal            belongings.
                                                                                                          belongings.               [1660-70]
                                                                                                                                    [1660-70]                   ken
                                                                                                                                                               ken       to
                                                                                                                                                                          to   gain
                                                                                                                                                                               gain       access,
                                                                                                                                                                                          access.             16,
                                                                                                                                                                                                              16.     to
                                                                                                                                                                                                                       to    fasten
                                                                                                                                                                                                                              fasten        or
                                                                                                                                                                                                                                             orclose
                                                                                                                                                                                                                                                   close       tightly
                                                                                                                                                                                                                                                                tightly      by
                                                                                                                                                                                                                                                                              byor  or    as
                                                                                                                                                                                                                                                                                          as   if by a
                                                                                                                                                                                                                                                                                                if  by     a seal.
                                                                                                                                                                                                                                                                                                                seal.
          'n'oas1 (Cetds"),   Ise/cost'), n. the land                land immediat                 ely adjacent
                                                                                                          adjacent                 the sea.
                                                                                                                               to the
                                                                                                                              to            sea.                17. to
                                                                                                                                                               17.       to ,decide irrevocably: to seal someone's fate. 18. seal off, a. to
                                                                                                                                                                              decide             irrevocably:                 to    seal       someone's               fate.      18.     seal      off,       a.   to
        wwe                                                                   immediately                       •                                              close
                                                                                                                                                                close        hermetically. b.
                                                                                                                                                                            hermetically.                    b. to      block all
                                                                                                                                                                                                                  to block                    access to
                                                                                                                                                                                                                                       all access             to or      from, with
                                                                                                                                                                                                                                                                   or from,          with aa policepolice bar-   bar-
          kkock
           te (s@/k0k"),                         n.      a    valve       in   the      hull
                            (se5toki. n. a valve in the hull of a ship for admitting sea-         of    a   ship        for     admitting           sea-
           t,'1rito some                                                                                                                                                        [1175-1225; ME                 ME seel,             seil(e),         seale         mark,
                                                                                                                                                                                                                         seel, seil(e), settle mark, token .< OF see! <         token'<            OF     seel      <
        Went                  some internal.                  chamber,                                            [1660-70]                                     ricade. [1175-1225;
                                                                                                                                                               ricade.
                                                              chamber, as        as for for ballast. [1660-70]                                                                                                                                                                                           g
L        scow',rn.n d®
        Waren                          the manatee                                                                                                             LL       •sigelIttm. sigillum)
                                                                                                                                                                LL *sigellum,                    L sigillum ]
                                               manatee or           or dugong.
                                                                         dugong. [1605-15] [1605-15]                                    ‘
                                                                                                                                                                            (sél),           n., pl.     seals,         (esp.    collectively
                                                                                                                                                                                                                                    collectively              for
                                                                                                                                                                                                                                                               for    1)
                                                                                                                                                                                                                                                                      1)    seal,
                                                                                                                                                                                                                                                                            seal,      v.
                                                                                                                                                                                                                                                                                       v.   —n.
                                                                                                                                                                                                                                                                                            -n.       1.
                                                                                                                                                                                                                                                                                                      1.   any of
                                                                                                                                                                                                                                                                                                           any      of
                                                                                                                    Holothuroidea,, hav-           hav-      seal?
                                                                                                                                                             seal'          (sel),      n.,       pl.     seals,        (esp.
           a,,,,,..c..,uee
          ng                  , obe.r, n. any                  echinoderm of
                                                     any echinoderm                     ofthe  the    class Holothuroidea
                                                                                                  class
                                                                                                                                                               numerous                 marine
                                                                                                                                                                                        marine              carnivores
                                                                                                                                                                                                            carnivores                of
                                                                                                                                                                                                                                       of     the order Pinnipedia,  Pinnipedia,             including the
        W dog?    d',...1 p dyty and        and tentacles               around          the      mouth..            [1595-1605]
                                                                                                                    [1595-1605]                                                                                                                                                                             family
                                                                                                                                                                                                                                                                                              of the
                                                     tentacles around the mouth.                                                                          .
                                                                                                                                                                eared seals   seals of the        the family Otariidae      Otariidae and         and the    the    earless seals
                                                                                                                                                                                                                                                                earless             seals of         the family
           e.. 37
          4%        3'V         IL 1. 2a Sailor,
                              ",,'"                   .
                                                 sailor,          esp. an
                                                                 esp.            old or
                                                                            an old               experienced one.
                                                                                           or experienced                     one. 2.         liARBOR eared
                                                                                                                                         2. HARBOR                                                                                                                                        made from   from this
       Yagu           . a Pirate
                             y     OF     or                                                                                                                   Phocidae
                                                                                                                                                               Phocidae.           . 2. 2.      the skin  skin      of
                                                                                                                                                                                                                     of     such an
                                                                                                                                                                                                                            such                 animal. 3.
                                                                                                                                                                                                                                          an animal.                      leather made
                                                                                                                                                                                                                                                                    3. leather                                    this
        4/ ducw,                            Priv      atee
                                                privateer. [159   r.   [1590-1600]
                                                                               0-1600]
                                                                                                                                                                                           fur of           the     fur       seal;        sealskin. 5.
                                                                                                                                                                                                                                          sealskin.                      dark gray-bro
                                                                                                                                                                                                                                                                5. aa dark          gray-brown.     wn. —v.i.  -v.i.
                                                                                                                                            golden-            skin.
                                                                                                                                                                skin.        4,
                                                                                                                                                                             4.   the
                                                                                                                                                                                  the                 of    the      fur      seal;
         ,8ster,    scorers,and
                                         i, of various      various diving                 ducks,          as
                                                                            diving ducks, as the scaups, golden'   the      scaups,
                                                                                                                                                               6. to
                                                                                                                                                               6.           hunt, kill,
                                                                                                                                                                      to hunt,           kill, or    or capture
                                                                                                                                                                                                            capture      seals.seals. [bef.   [bef. 900;900; ME     ME sele, sele, OE        seolh, c.
                                                                                                                                                                                                                                                                                      OE seolh,           c. OHG OHG
       Weigle       sce:ers,nandany ri, elders,
                                              eiders, found   found principally
                                                                           principally on                seas. [1745-55] °
                                                                                                   on seas.                                                                                                                                                                                                  :
                                                                                                                                                               selah,
                                                                                                                                                                selah,        ON
                                                                                                                                                                              ON      selr]
                                                                                                                                                                                      selr]          -seal/like',
                                                                                                                                                                                                     —seal/like’,                 adj.
                                                                                                                                                                                                                                  adj.
          OaLiu.' f,7_, any
         {ised                              anyofofseveral   several large  large eagleseagles of      of the the genus genus Haliaeetus, sea/ lam/prey,                  lam/prey,n.                  n. a parasitic marine lamprey, Petromyzon marinas.                                            marinus.
        yelp,/ ma
       hay,                 04on                                                                                                                                                                                                                                                                                ls, or
                                                                                                                                                                                                                                                                                paints, chemica
                                       fish, fish. [1660-70],
          t•         ",     n.     an
                                                        [1660-70]                                                                                            sealea
                                                                                                                                                             seal.ant        nt     (sé/lant
                                                                                                                                                                                    (seflant),          ), n.n. 1.  1. any any of            variousliquids
                                                                                                                                                                                                                                      of various               liquids,, paints,              chemicals,             or
       in.fir ign
      asec                                   of Certain             gorgonian            corals,        esp.        Gorgonia           flabellum,                                         ces        applied            to     a   surface           orcircula           ted      through
                                                                                                                                                                                                                                                                                   through     pipes,
                                                                                                                                                                                                                                                                                                    pipes,        that
                                                                                                                                                                                                                                                                                                                  that
                               Indies, in Which                                                                                                                soft
                                                                                                                                                               soft       substan
                                                                                                                                                                          substances applied to                                a   surface           or       circulated
                                                                                                                                                                                                                                                                                   s    resins       applie       d  to
         iitCr (sry                                                  the    colony         assumes
                                                      which the colony assumes a fanlike form.                 a     fanlike       form.
                                                                                                                                                               dry to
                                                                                                                                                               dry             form a
                                                                                                                                                                          to form            a water
                                                                                                                                                                                                   watertight  tight coatin coating.      g. 2.       any of
                                                                                                                                                                                                                                                 2. any           of variou
                                                                                                                                                                                                                                                                        various resins applied to
     al                                       a1), n. 1.       1, a sailor.
                                                                        sailor.       2.
                                                                                       2.   a
                                                                                            a    traveler
                                                                                                 traveler            on
                                                                                                                     on     the
                                                                                                                            the    sea. (1505-
                                                                                                                                   sea.       [1505-
                                                                                                                                                                                             surfacesof                 teeth to prevent
                                                                                                                                                                                                                  ofteeth                                      decay.         [1940-45]
                                                                                                                                                                                                                                                                              [1940-45]                            "Hi
      114.1                                                                                                                                                             chewing surfaces
                                                                                                                                                                the chewing
                                                                                                                                                               the                                                                          prevent                                                                   Li
        4 Being irii                (3
                                                                                                                                                             sea’          lav/ender, n.                   n. an  an Old   Old World  World maritime maritime plant         plant of    of thethe genusgenus Li-
       fil                   eng), adj.                                1.   traveling           by     sea.       2.  following                              seas lavIender,                                                                                                        .                     ioacoe       a
            it:adeyisegarting)                               ad.I- 1. t rave mg                 by     sea.       2.     following         the
                                                                                                                                             the     sea
                                                                                                                                                     sea       monium,of
                                                                                                                                                               monium,              of the  the leadwoleadwort              family. Also
                                                                                                                                                                                                                      rt family.              Also called
                                                                                                                                                                                                                                                       called         statice
                                                                                                                                                                                                                                                                       statice.
     1,1„'9¥2ge   1%;,.usiness.  on apOF           or Calling.
                                                          calling. 3. of,l.pertaining   pertaining         to, or occurring    occurring dur-      dur- sea/legs’, npl.                                  the abilit         y to        adjust        one’s         balance
                                                                                                                                                                                                                                                                     balance         to
                                                                                                                                                                                                                                                                                      to   the     motionofof a
                                                                                                                                                                                                                                                                                           the motion
                                 on                                                                                                                          sea/ legs',                  n.pl.          the      ability        to     adjust        one's
     'ft              "-°` nee:       n.the sea. 2.
                                                                                                                                                                      saucer! Gian, n. 4 a substance’appliedto a porous surfacejah2
        t, ath/er,                                           -n. 4,    4. the
                                                                            the calling
                                                                                    calling of      of a     sailor. [1150-1
                                                                                                         a sailor.            [1150-1200]    200]                                                                                   :•
                                                                                                                                      the colony               ship ip t        sea. [1705-15]
                                                                                                                                                                           at sea.             [1705~15
    Oa featye" 20Y
    ‘fa                                       anY Of          certain gorgonian
                                                       of certain            gorgonian         corals
                                                                                                    corals in            which the
                                                                                                                  in which                    colony
                                                                                                                                                                                                                       a     substance. applied to a porouss sth                                   uraftaw ceeiagshtas
a
             fe,
              fir
    al , e n ietlke form.  featherlike              f orm [1615-2                   5]                                                                       sealer'               (selar),              n.
                                                                                                                                                                                                          ,
                                                                                                                                                                                                                 1.
                                                                                                                                                                                                             varni      sh,      etc.       2.   an    office        r  who       verifi
                                                                                                                                                                                                                                                                                  verifies  es    that     wei
       k',too
           l.i r. Geng       ' a                            .       (1615-25]                                                                          7       basecoatfor
                                                                                                                                                               basecoat             for paintpaint, varnish, etc. 2. an officer who                                      -1400]               7              1
      ,haa!                ke,fl.      marine
                                           ,
                                          ie           epluminescent glow.
                                      Of .n. bioluminescent glow. e under                                                                                                 measuresare
                                                                                                                                                               and measures                       are true-true to    to thethe stand
                                                                                                                                                                                                                                    standard.     ard. [1350 [1350-1400]
                                                                                                                 underlying   lying       a   sea       or     and
                                                                                                                                                                                                                                or
                                                                                                                                                                                                                   person or ship that hunts
                                                                                                                                                                                                         n. aa person                       ship     that        hunts        seals     .  [1760
                                                                                                                                                                                                                                                                                           [1760-70]  -70]
   11i,000.1
       14 44 Cal
                          (a
                             ca
                          ts_r_ed   ryea
                                                                  n.     the     solid
                                                                                 solid surfacesurfac
                                                                                                                                                             seale
                                                                                                                                                             sealer'               (s8/lar), n.
                                                                                                                                                                         er? (seflar),                                                                                  Ulva.
                                                                                                                                                                                                                                                                              seals.
                                                   bed, (18
                                             seabed.             [1850 .50-55]
                                                                             -55)                                                                            sea      /   let/t    uce        , n. n. any            seaweedofofthe
                                                                                                                                                                                                           any seaweed                                  genuss Ulva.
                                                                                                                                                                                                                                                 the genu
   14;i. ' e law), n. any                                             fish or         shellfish from      from the sea   the     sea      used
                                                                                                                                          used        for
                                                                                                                                                      for    seal         lettuce,
                                                                                                                                                                                                                horiz        onta       l  plan     e   Se               eei ene   tmtoo0- ar the     surface
                                                                                                                                                                                                                                                                                                the surfa        ce ofof
                                               "any fish                       or shellfish                                                                  sea/
                                                                                                                                                             seas    lev       /el,
                                                                                                                                                                          level,a t m n.n the  n.       the     horizontal
                                                                                                                                                                                                                        i:                 plana    e hdcorresponding
                                                                                                                                                                                                                                                               tow      tide
                                                                                                                                                                                                                                                                                    [1                 :
                                                                                                                                                                                                                                                    and  low       tide       .
     LglSg) (say,ioull.                                                                                                                                                                                                        een       high
                                                                                                                                                                                                                                                                                                   5-80]
                                                                                                                                                                      sea?‘ivy, ‘n. a stalked, permanently attached crinoid. [187
                                                              ,                                                                                                            ea at mean      ea level h  level       betw
                                                                                                                                                                                                                      etweehhigh
   3) ' TOul), n•.
   44,,fr                                        " 11               -fowls, (esp.
                                                           pl.. -fowls,             (esp. collec            tively) -fow
                                                                                                collectively)
                                                                                                                                      l. SEABIRD. the sea
                                                                                                                             -fowl. SEABIRD. seas !illy, rt. a stalked, permanently attached crinoid.
                                                                                                                                                                                                                                                                                            [1875-80]
                                                                                                                                                                                                                                                                                          heated, used               for
                                                                                                                                                                                                                                                                     soft wl
    svf,     wbritt                                                                                                                                                                                                                                          on,     soft        hen heated,
                                                                                                                                                             sea       l/ing
                                                                                                                                                             sealingleinittearxs,   wax          ’,
                                                                                                                                                                                                 y,n.  n.     a   resin
                                                                                                                                                                                                              aresi            ous      prep      arati
                                                                                                                                                                                                                                eutsc.p(re13p0a0ra-0501,                      when                        used for
                 d“tho
                     erfro ILif         an      afea,
                                                are    di including buildings, along the                                           edge of     of thethe sealing                                   documents,etc. [130                              0-50      ]
                                 t. 'r i875
                                          1875-89) including buildings, along
                                                   -80]
                                                                                                                           the edge                            sealingletters, documents,
   t.


                                                                                                                                                                                                                                                                                                                      NINE_0001097
